            Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 1 of 54



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                         DAVENPORT DIVISION




John Doe,                                                                       Case No. 3:19-CV-00047-RGE-HC

                          Plaintiff;

                                                                                Amended Brief Supporting
       v.
                                                                                Plaintiff ’s Resistance to Defendant’s
                                                                                Motion to Dismiss
University of Iowa, et al.,
                         Defendants.



                                                   TABLE OF CONTENTS
  1.         INTRODUCTION ----------------------------------------------------------------------------------------------------------------------- 2

  2.         BACKGROUND ------------------------------------------------------------------------------------------------------------------------ 2

       2.1      PLAINTIFF’S BACKGROUND ----------------------------------------------------------------------------------------------------------- 2
       2.2      SALLY ROE MAKES ALLEGATIONS AGAINST PLAINTIFF ------------------------------------------------------------------------------ 3
       2.3      LISA ROE MAKES ADDITIONAL ALLEGATIONS --------------------------------------------------------------------------------------- 5
       2.4      UI’S INVESTIGATION AND DOE’S EXPULSION ---------------------------------------------------------------------------------------- 7

  3.         LEGAL STANDARD – MOTION TO DISMISS – FRCP 12(B)(6) --------------------------------------------------------------- 9

  4.         ARGUMENT --------------------------------------------------------------------------------------------------------------------------- 10

       4.1      INDIVIDUAL DEFENDANTS ARE NOT ENTITLED TO QUASI-JUDICIAL IMMUNITY --------------------------------------------------- 10
       4.2      THESE INDIVIDUAL DEFENDANTS ARE NOT SHIELDED BY QUALIFIED IMMUNITY ------------------------------------------------- 16
       4.3      PLAINTIFF’S DUE PROCESS RIGHTS WERE CLEARLY ESTABLISHED ----------------------------------------------------------------- 17
       4.4      PLAINTIFF’S RIGHT TO BE FREE FROM DISCRIMINATION WAS CLEARLY ESTABLISHED -------------------------------------------- 30
       4.5      DEFENDANTS ARE LIABLE IN THEIR INDIVIDUAL CAPACITIES ----------------------------------------------------------------------- 32
       4.6      PLAINTIFF ALLEGED PLAUSIBLE TITLE IX CLAIMS ----------------------------------------------------------------------------------- 45

  5.         CONCLUSION ------------------------------------------------------------------------------------------------------------------------- 53




                                                                         -1-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 2 of 54




    1. INTRODUCTION

    Plaintiff John Doe (“Doe”) respectfully submits this brief to support his Resistance to Defendants’

Motion to Dismiss his Third Amended Complaint (“TAC”) pursuant to F.R.C.P. 12(b)(6). Plaintiff ’s TAC

contends, with factual evidence, that Defendants violated Doe’s Due Process, Equal Protection, § 1981,

and Title IX rights after expelling Doe from The University of Iowa (“UI”) based on Sally Roe (“Sally”)

and Lisa Roe’s (“Lisa”) false allegations of sexual misconduct. See generally, Doc. 57 (containing Doe’s TAC)

(“Complaint”).

    Complete facts and allegations are detailed in Plaintiff ’s TAC, filed on February 11, 2020. Despite

Defendants’ unfounded claims in their Motion to Dismiss (Doc. No. 60), Plaintiff ’s Complaint contains

the legal and factual basis for claims made under the plausibility requirements of Iqbal and Twombly. As

such, Plaintiff ’s Complaint includes sufficient particular information to survive Defendants’ Motion to

Dismiss. Defendants violated Doe’s Due Process, Equal Protection, and Title IX rights conferred and

guaranteed by the U.S. Constitution and federal statutes by manifesting: (a) gender-biased motivations

against male students like Doe; (b) bias in favor of female students who accuse male students of engaging

in sexual misconduct; (c) impartial and arbitrary investigations and adjudicatory hearings; and, (d) a hostile

environment for accused male students. This Court should deny the Defendants’ Motion to Dismiss.

    2. BACKGROUND

        2.1      PLAINTIFF’S BACKGROUND

    Doe is an international student. He is a citizen of a predominantly Muslim South Asian country. Doe’s

parents fled their home country and raised him in Kuwait. Doe has never lived in his country of citizenship

and no longer possesses a Kuwaiti residency or a Kuwaiti visa. TAC ¶ 53. Despite living through both the

Gulf War and the Iraq War, both of which started in Kuwait, Doe excelled in his education. After

completing his secondary education, Doe researched colleges and universities around the world to

determine which school offered him the best educational opportunities. Following this search, Doe, in

2008, decided to attend the University of Iowa (“UI”). After obtaining an F-1 Student Visa, Doe moved

to the United States to begin his undergraduate studies at UI. Doe earned his undergraduate degrees in

psychology and sociology and returned months later to pursue his master’s degree, intending to attain a

Doctorate in counseling psychology eventually. TAC ¶ 54.


                                                       -2-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 3 of 54




    Before the incidents discussed in these proceedings, Doe had no prior disciplinary record and was

well-positioned to graduate. He maintained a GPA of 3.85. TAC ¶ 470. He has no criminal record in any

jurisdiction and is not the person whom UI or the Individual Defendants have described. His plans to

graduate from UI, and his career plans, were sidelined when UI unreasonably found him responsible for

non-consensual sexual misconduct with Sally and Lisa and expelled him.

        2.2     SALLY ROE MAKES ALLEGATIONS AGAINST PLAINTIFF

    On September 2, 2016, Sally Roe (“Sally”) joined a sociology student group that Doe was part of.

Upon joining the group, Sally and Doe became friends. That same evening, Doe and Sally went on a casual

date to an improv comedy show. At around 10:30 pm, after the show ended, Doe invited Sally to his

apartment, and Sally accepted. Doe and Sally talked on Doe’s balcony and became intimate when they

kissed. Eventually, they moved back inside Doe’s apartment, where additional kissing took place. During

the investigation, Sally admitted that she “did not say no to the kissing.” After some time, at Sally’s request,

Doe walked Sally back to her dorm, outside which they kissed again. After dropping her off, Doe called

his friend S.B. to inform him that he went on a date. TAC ¶¶ 60-64.

    About two days later, Sally sent a text message to Doe, indicating that she desired a platonic

relationship. Doe accepted her decision, hoping to maintain at least a casual friendship. Nevertheless, Sally

texted Doe several days later, after midnight, initiating a flirtatious conversation. TAC ¶ 69. Despite her

playful demeanor, on or around October 10, 2016, Sally mentioned to a University professor that she was

receiving more attention than she wished from Doe. Sally confirmed that the physical interaction with

Doe was consensual, and she only “changed her mind about the relationship later.” TAC ¶ 70.

    Evidence from Doe’s hearing on the matter confirms this idea. As if designed to confirm this very

fact, shortly following the alleged sexual assault, Sally visited a close friend and neighbor, R.C., and told

him what happened with Doe that night. Sally told R.C.: “I think we ended up joking about it because I

didn’t take it so seriously at the time.” UI ignored this critical evidence. At UI’s hearing into these

allegations, Sally claimed that she told R.C. about Doe touching her breast. When asked about these

potentially conflicting statements, R.C testified that he does not remember this, and it would have stuck

out as dramatic if she said such a thing. TAC ¶¶ 65-66.




                                                        -3-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 4 of 54




    At the hearing, Sally’s brought her roommate and best friend, E.J., as a witness to testify about what

she told him about the events on September 2, 2016. E.J. testified that she “knew intimate parts of her

relationship and stuff like that.” When asked if Sally told her if Doe kissed her, she said no. When asked

if Sally told her if Doe touched her breast, she again testified no. TAC ¶ 67.

    Nevertheless, before the official complaints and procedures were initiated, Doe and Sally remained

friendly. Should the Court allow it, Plaintiff intends to show critical evidence supporting these claims. For

example, on January 20, 2017, Sally had an extended conversation with Doe about their respective winter

breaks. They took photographs that day, showing Sally laughing, smiling, and in visibly good spirits. TAC

¶¶ 76-77.

    While Doe remained focused on his independent research, Sally had issues in the Lab completing

required work. In January 2017, Doe twice reminded Sally of the data she needed to submit for the

impending deadline for his study. Sally assured him that she would give it on time. In late-January 2017,

Doe again reminded Sally that she needed to submit her data for the study, and she failed to do so. This

initiated an argument between Doe and Sally, and subsequently, accusations that contact during their

relationship made Sally feel “uncomfortable.” Specifically, Sally accused Doe of tickling her. The

accusation was the only time in their entire friendship that Sally mentioned to Doe about any

“uncomfortable” touching. TAC ¶ 78.

    Less than one week after this argument, in January 2017, Sally told a faculty member about their

argument, who, as a mandatory reporter, contacted DiCarlo, UI’s Title IX Coordinator (“TIXC) and Sexual

Misconduct Response Coordinator. TAC ¶ 79. Initially, Sally only complained that Doe was “aggressive

about data,” questioned her about missing deadlines, and “tickl[ed]” her once. Id.

    In response to these allegations, and before a formal investigation was opened, DiCarlo met with Sally.

TAC ¶ 80. During this preliminary meeting, Sally’s allegations mysteriously expanded, claiming that on

September 2, 2016, Doe kissed her without affirmative consent and touched her breast. UI then began

investigating Doe for sexual assault. TAC ¶ 80. This was the first time these encounters were ever described

as ‘misconduct.’ Doe said the kissing that occurred five months prior was consensual and expressly denied

making any contact with her breast at any point. TAC ¶¶ 62-63. Importantly, Sally mentioned that her

experience with Doe did not really affect her “schoolwork” and “academics.” TAC ¶ 165.


                                                      -4-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 5 of 54




        2.3     LISA ROE MAKES ADDITIONAL ALLEGATIONS

    Approximately two weeks after Sally reported alleged Doe’s conduct, Lisa Roe, a friend of Sally Roe,

additionally filed a report alleging Doe had also touched her breast without her consent and sexually

harassed her during the Fall 2016 semester. TAC ¶ 83. These allegations changed in consistency with each

retelling. Lisa provided no corroborating testimony or evidence to the investigation or to anyone at UI to

support these allegations. TAC ¶ 85. As a part of her claims, Lisa was asked by UI why she filed her

Complaint. Her answer is especially telling in light of the circumstances. She told Stevenson Earl that she

“[c]ame forward because after talking to Sally, Doe was crossing the line because of Lab/student

relationship.” TAC ¶ 122. This reason was misguided for several reasons, most importantly, that Doe was

not in an instructional or educational leadership position, nor did he possess any supervisory capacity,

either directly or indirectly in the lab, as confirmed by UI’s investigation. TAC ¶ 123.

    The parties agree that on or about the evening of September 5, 2016, Doe and Lisa met at the Lab,

sharing a casual conversation. From this initial point of agreement, the stories diverge dramatically. TAC

¶ 86. Making her initial report, Lisa made wild allegations regarding these events. She contradicted herself

and the testimony of her friend, T.M., multiple times. TAC ¶ 91. UI, including DiCarlo, Stevenson Earl,

Cervantes, and Frost, knew of major inconsistencies in Lisa’s evolving allegations, but ignored them,

assisting Lisa in nurturing bad faith allegations. TAC ¶ 92.

    For example, T.M. testified that “at first, she said that she liked it [the Lab],” which is contradictory

because Lisa claimed that Doe sexually assaulted her the first evening that she came to the Lab. TAC ¶

107. Further, Lisa said she told T.M. about this incident at some point, yet at the hearing, T.M. testified

that she said nothing about Doe touching her “breast or body in any way.” TAC ¶ 108.

    Doe also provided multiple text messages initiated by Lisa, emails, pictures, and even a video showing

the two interacting after the alleged assault. Lisa was laughing and clearly appears playful in the video in

response to Doe’s humorous comments. The video was taken at night, in the Lab, a month after the alleged

sexual assault. Lisa said she knew about this video during the interview, but then claimed she did not know

about it in her sworn testimony at the hearing. TAC ¶ 111. Doe presented text conversations that occurred

from November 2016 to late January 2017, showing a mutually supportive friendship in which Doe helped

Lisa with her resume and applications, also directing her to mental health and academic resources when


                                                      -5-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 6 of 54




she asked for help. TAC ¶ 114. Lisa, on the other hand, provided no evidence. In fact, at the hearing, she

admitted that “I have no evidence” and “I only have my words” TAC ¶ 179.

    On multiple occasions after the alleged assault, Doe said he walked Lisa home after working together

late at the Lab, usually around 2 a.m. Lisa then admitted to this in her second interview and never alleged

that Doe did anything inappropriate during these times. In fact, Doe remained a source of support and

kindness for Lisa. TAC ¶ 113.

    In January 2017, about a month before Lisa filed her Complaint, Lisa sent a text to Doe saying: “I just

don’t know what to do I’m basically having a panic attack” referring to her poor grades from the Fall

semester. Her academic advisor was not supportive of her wanting to study medicine. Lisa felt

discouraged. These were some of the last conversations between Lisa and Doe before Lisa reported Doe.

Evidence shows that the last text that Lisa sent to Doe was her telling him to come to the Lab at night,

which Doe did not respond to. TAC ¶ 117.

    Lisa revealed another potential motive for falsely accusing Doe, discussing the impact of “rumors”

about her involvement in Doe’s departure from the Lab. Lisa said, “Sally told me there are rumors going

around,” and Lisa said, “I didn’t want them to see me that way,” showing that Lisa found these rumors

damaging to her reputation. At least one person in the Lab, E.C., knew what occurred between Doe and

Lisa, as confirmed by Sally. Stevenson Earl reported there were no witnesses to the alleged sexual assault

or harassment. She also stated there was no evidence presented to suggest Doe used force, intimidation,

or coercion at any time. Stevenson Earl’s analysis focused on gaining affirmative consent and emphasized:

a) “University policy does not require Complainant to say no,” and b) “Lack of protest or resistance does

not mean consent, nor does silence mean consent.” TAC ¶ 181.

    Through her role as a “Lead Empower Advocate Prevent Group Leader” for the “Women’s Resource

& Action Center,” Lisa gave presentations on sexual violence for UI “students and staff ” before the

alleged sexual assault, and her resume confirms this involvement. If nothing else, this indicates that Lisa

knew what constituted sexual assault, and should have been able to recognize such misconduct. But after

her initial meeting with DiCarlo, Lisa’s allegations also expanded to include sexual assault. At the hearing,

Lisa said, “I didn’t know it was sexual assault until I met Monique [DiCarlo]” TAC ¶ 89.




                                                      -6-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 7 of 54




       2.4     UI’S INVESTIGATION AND DOE’S EXPULSION

   Following Lisa Roe and Sally Roe’s reporting of sexual misconduct, UI began an internal investigation.

On February 10, 2017, Lyn Redington (“Redington”), the University’s Dean of Students, sent Doe an

email informing him that Tiffini Stevenson Earl (“Stevenson Earl”), a compliance officer with UI’s Office

of Equal Opportunity & Diversity (“EOD”), had been appointed the Judicial Administrator &

Investigator. Defendant Constance Schriver Cervantes, J.D. (“Cervantes”) was another Compliance

Coordinator in UI’s EOD and was UI’s designated Charging Officer for the hearing. TAC ¶ 16. Cervantes

assisted Stevenson Earl with the investigation, both interviewing Doe during the investigation. On June

23, 2017, Stevenson Earl produced a report finding Doe responsible for violating the student conduct

rules, recommending that UI suspend or expel Doe, pending the outcome of a formal hearing. TAC ¶

120. In his TAC, Doe had accused Stevenson Earl of excluding exculpatory evidence, editing facts, and

of writing a bad faith report. TAC ¶¶ 137, 326. However, Defendants decided to attach the report to their

Motion to Dismiss.

   Defendant Iris Frost, Esq. (“Frost”), an Associate Professor of Rhetoric at UI, serving as an allegedly

neutral adjudicator, conducted the hearing for UI. TAC ¶ 152. Frost used leading questions to pressure

Complainants into portraying Doe as a sexual predator. Doe criticized Frost in his appeal to the hearing

decision, saying that she “blatantly led and coaxed the complainants, putting words in their mouths,

through her questioning methods and found them credible and emotionally distressed.” TAC ¶ 187. Doe,

in his appeal, said: “Ms. Frost purposefully chose questions for complainants that shows them in a positive

light while leaving out many of the crucial questions that I provided that would have cast doubt or show

inconsistencies in their stories.” Frost provided no reason for ignoring the questions. TAC ¶ 191.

   As there was no hearing panel, Frost had complete discretion regarding the admissibility of evidence.

Frost abused this discretion. She submitted further evidence toward the end of the hearing after Doe had

testified, and Sally’s witnesses had not corroborated her allegations. TAC ¶ 207.

   The Notice of Hearing provided to Doe included extraordinary procedural rules. While it banned

Doe’s attorney from contacting parties, UI also prohibited Doe from discussing the accusations with

friends—including potential witnesses to the events being alleged because of UI’s “anti-retaliation policy.”

This policy prohibited Doe from “discuss[ing] this matter with any of your mutual friends… Any action


                                                      -7-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 8 of 54




on your part to discuss the case with another student could be considered retaliation on your part.”

Failure to adhere to this policy could justify expulsion. In response, Doe notified UI and the Board on

how these policies restricted him from contacting three witnesses. This unconstitutional gag order gave

UI’s investigators the benefits of ex parte interviews while compelling Doe to rely on Stevenson Earl’s

inaccurate, incomplete, and intentionally misleading report. TAC ¶ 143.

   The hearing provided to Doe was a travesty of due process. Exculpatory evidence was ruled

inadmissible for no apparent reason; UI deprived Doe’s attorney of the chance to cross-examine the

witnesses against Doe; and UI failed to use the preponderance of the evidence standard. TAC ¶ 156.

   At the hearing, statements from Lisa and Sally were wildly inconsistent and often contradictory. There

was never any indication that either Sally or Lisa felt uncomfortable in the presence of Doe. Following

these alleged sexual assaults, but before the reporting to school officials, both Lisa and Sally allowed Doe

to walk them home, often late at night. TAC ¶ 113. The Complainants frequently sent text messages

between each other, indicating a friendly, comfortable relationship. TAC 69, 76, 111. Despite Doe’s

requests, UI investigators failed to contact or interview witnesses that possessed relevant information. See

TAC ¶ 130.

   Additionally, much exculpatory evidence was withheld from Doe before the hearing, making a

reasonable defense impossible. TAC ¶ 133. For example, a month after the alleged incident between Sally

and Doe, Sally admitted to a faculty member that what happened with Doe was consensual. However, it

never made its way into any report produced by UI.

   Doe wrote in his appeal that UI “[u]nlawfully shifted the burden to me, essentially assuming my guilt

and requiring me to prove by a preponderance of the evidence that I did not sexually assault anyone” and

that if UI were not “[g]ender biased, it would have investigated Sally touching me first [tickling incident]

and not put the burden on me to gain consent.” TAC ¶ 221.

   On October 10, 2017, Redington sent Doe a copy of Frost’s report and informed him that he was

expelled from UI and was subject to arrest for criminal trespass if he entered the campus. Following his

expulsion, Doe appealed this decision to Defendant John Keller (“Keller”). TAC ¶ 238. Keller is UI’s

Associate Provost for Graduate Education and oversaw the internal appeal. TAC ¶ 237.




                                                      -8-
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 9 of 54




    Doe provided Braun and the Board with an “actual notice” of the discrimination he faced. Doe began

his appeal by writing this was his “first proper opportunity” to tell his story. He alleged “discrimination”

and “bias” from Stevenson Earl and Frost, that Frost had not allowed him to ask questions; how she

“devalued” his answers; how she prejudicially edited the few questions of Doe that she did ask; and she

did not ask him about clear signs of non-consent. Doe provided Keller with an “actual notice” of the

“gender” discrimination he faced from UI. Keller’s rejection of Doe’s appeal comprised a single sentence,

stating he found no violations, and that the sanction was not disproportionate. TAC ¶¶ 240, 244.

    Defendant Mark Braun (“Braun”), the Executive Director of the Board, was involved in Doe’s appeal

to the Board 1. TAC ¶ 245. On February 20, 2018, Doe submitted a timely and researched 35-page brief

to Braun, explaining the lack of due process, discrimination, and harassment he endured. He questioned

the fairness of the proceeding. TAC ¶ 253.

    On June 11, 2018, the Board emailed Doe. The decision, in its entirety, read: “The Board of Regents

considered the appeal of Doe on Wednesday, June 6, 2018. The Board voted to affirm the final decision

of the University of Iowa in its entirety (8 in favor, 0 opposed, 1 absent).” After his expulsion from UI,

Doe lost his F-1 visa. He has applied for political asylum. The Department of Homeland Security’s

decision on that application remains pending. Doe, who has not seen his parents in over six years, remains

at risk of removal proceedings from the United States to his country of citizenship, not even the country

in which he was raised and has familial contacts. TAC ¶¶ 274-275.

    3. LEGAL STANDARD – MOTION TO DISMISS – FRCP 12(B)(6)

    To survive a motion to dismiss, a complaint must provide “a short and plain statement of the claim

showing that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8 (a) (2). A plaintiff shows that he is entitled

to relief by “plausibly suggesting” that he can meet the elements of his claim. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 557 (2007). A plaintiff ’s suggestion is plausible when it contains enough factual content that

the court can reasonably infer that the defendant is liable. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Legal

conclusions, “formulaic recitation[s]” of the claim’s elements, and “naked assertion[s]” of liability are all

insufficient. Id. (second alteration in original) (quoting Twombly at 557).


1Defendants Motion to Dismiss implies that Defendant Braun is no longer in his position as the Executive Director
of the Board. However, The Board’s website still has him listed as the Executive Director at the time of filing this
document. As such, Doe used the information available to him at the time while writing his TAC.

                                                          -9-
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 10 of 54




    The question ... is not whether [the plaintiff] might at some later stage be able to prove [a claim]; the

question is whether [the plaintiff] has adequately asserted facts (as contrasted with naked legal conclusions)

to support his claims. Whitney v. Guys, Inc., 700F. 3d 1118, 1129 (8th Cir. 2012). While the “plausibility

standard requires a plaintiff to show at the pleading stage that success on the merits is more than a sheer

possibility,” it is not a “probability requirement.” Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir.

2009). As such, “a well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of the facts alleged is improbable and that a recovery is very remote and unlikely.” Id.

    4. ARGUMENT

        4.1     INDIVIDUAL DEFENDANTS ARE NOT ENTITLED TO QUASI-JUDICIAL IMMUNITY

    Officials seeking an “absolute exemption from personal liability for unconstitutional conduct must

bear the burden of showing that public policy requires an exemption of that scope.” Butz, 438 U.S. 478,

506 (1978). “Absolute immunity ‘is an extreme remedy, and it is justified only where any lesser degree of

immunity could impair the judicial process itself.’” Garmon v. Cty. of Los Angeles, 828 F.3d 837, 843 (9th Cir.

2016) (citations omitted) “The proponent of a claim to absolute immunity bears the burden of establishing

the justification for such immunity.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 432 (1993); see also

Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993); Brooks v. Clark Cty., 828 F.3d 910, 915–16 (9th Cir. 2016)

The justification must take care to explain why the official hoping to secure absolute immunity would not

be sufficiently shielded by qualified immunity, which already affords officials considerable leeway to

perform their jobs without fear of personal liability.” Brooks, 828 F.3d at 916.

    In their Motion to Dismiss, individual Defendants Stevenson Earl, Frost, Redington, Keller, and Braun

maintain that they are entitled to absolute quasi-judicial immunity as members of the adjudicatory appeal

process. The Court should not dismiss the individual defendants based on quasi-judicial immunity.

Construing the Complaint in a light most favorable to Plaintiff, the Defendants have expressly resisted the

view that Student Discipline Proceedings are “judicial” in nature. In order to get the benefit of immunity

of a judge, Defendants have to act like a judge and provide rights of a judicial process akin to an

administrative law judge in an agency action, i.e., a neutral, unbiased adjudicator presiding over a fair

process consistent with due process clause. Defendants, in their Motion to Dismiss, provide no clear

authority mandating dismissal.


                                                       - 10 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 11 of 54




            4.1.1   Van Horn and Fink favor Plaintiff ’s position
    Defendants’ application of the holding in VanHorn, in this case, is misguided. Notably, the Court in

VanHorn set forth due process requirements more stringent than any followed in this case. For example,

VanHorn established (in relevant part):

        [A]ppellants are entitled to absolute, quasi-judicial immunity. The Commission consists of
        three members appointed by the governor and confirmed by the legislature, and one
        Executive Secretary hired by the Commission…The appointments are arranged so that
        one expires every year. When conducting disciplinary hearings, the Commission is
        empowered by statute to do the following…(2) admit evidence pursuant to the rules of
        evidence applicable in state court; (3) give effect to the rules of privilege recognized by
        law; (4) administer oaths, issue subpoenas, compel the attendance of witnesses and
        the production of any papers, books, accounts, documents, and testimony and cause
        depositions to be taken;…(7) render its final decision stating its findings of fact and
        conclusions of law; and, inter alia, (8) designate any person(s) to make investigations as the
        Commission deems necessary to assist with the determination of any matter within its
        jurisdiction.
    Moreover, VanHorn set for rights of a person, subject to discipline, in pertinent part:
        (1) To remain silent; (2) To the benefit of counsel, including the opportunity to confer
        with counsel in preparation of a defense; (3) To a speedy and public hearing; (4) To present
        evidence and to testify in person at his or her hearing; (5) To cross-examine witnesses
        who testify against him or her; (6) To appear personally and be represented by counsel, or
        appear by and through such counsel or other personal representative; (7) A decision in
        writing from the Commission accompanied by findings of fact and conclusions of law;…
        (9) Any party aggrieved by the decision of the Racing Commission after the hearing,
        rehearing or denial of a rehearing may appeal to a District Court of the State.

Id. at 847–48. In VanHorn, the court found the disciplinary hearing so closely resembled a judicial setting

to award quasi-judicial immunity. Here, no such semblance exists.

    Defendants also cite Fink, where that Court found the Defendants were not entitled to quasi-judicial

immunity. Fink v. Kitzman, 881 F. Supp. 1347, 1398 (N.D. Iowa 1995). The Court in Fink held:
        …the critical factor is not that the Board was elected, nor that it voted on disposition of
        Fink’s appeal. The critical factor in an analysis of this attempt to invoke the privilege is
        that the Board both acted as the appellate body and had originally promulgated the
        regulations whereby Fink brought her complaint before the Board. Thus, the Board was
        not properly insulated from the regulations in question... The Board is left free to apply
        whatever standards it deems appropriate to the particular grievance before it, and that
        broad discretion was granted by the resolution the Board itself enacted…
Id. at 1398 (Emphasis added). Similarly, the Defendants here are not entitled to quasi-judicial immunity.

    This rule against quasi-judicial immunity has been extended to include suits in a defendants’ personal

capacity. In § 1983 actions, courts have imposed “personal liability on a school official who acted sincerely

                                                      - 11 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 12 of 54




and in the utmost good faith, but who was found — after the fact — to have acted in ignorance . . . of

settled, indisputable law.” Wood v. Strickland, 420 U.S. 308, 327-28 (1975). As such, the Supreme Court’s

holding is that a “school official must be held to a standard of conduct based not only on good faith but

also on knowledge of the basic, unquestioned constitutional rights of his charges.” Id. at 322. The Supreme

Court expressly held that “actual malice is presumed where one acts in ignorance of the law; thus, it would

appear that even good-faith reliance on the advice of counsel is of no avail.” Id at 329, n. 2.

    Wood v. Strickland stands for the proposition that school officials reviewing disciplinary complaints and

deciding whether to expel students were not entitled to absolute immunity when acting in that adjudicatory

capacity. Id. at 320. The Supreme Court stated this principle clearly:
        [A]bsolute immunity would not be justified since it would not sufficiently increase the
        ability of school officials to exercise their discretion in a forthright manner to warrant
        the absence of a remedy for students subjected to intentional or otherwise inexcusable
        deprivations. Id.
    In Butz, the Supreme Court had little trouble extending that principle to federal administrative law

judges. Like real judges presiding over civil or criminal trials, it noted that besides subpoena power, the

“proceedings are adversary in nature,” a trial of fact insulated from political influence, and a party can

present his case by oral or documentary evidence. Id. See 5 U.S.C. §555(b) (1976 ed.). They are conducted

before a trier of fact insulated from political influence. See §554(d). The parties are entitled to know the

findings and conclusions on all the issues of fact, law, or discretion presented on the record. Most

importantly, the Court noted that it was structured to assure that the “hearing examiner exercises his

independent judgment on the evidence before him, free from pressures by the parties or other officials

within the agency.” Butz at 2894, 2914–15.

    The Defendants have failed to show the factors used to determine whether public officials are entitled

to quasi-judicial immunity. These factors “characteristic of the judicial process” to determine whether a

public official should be afforded quasi-judicial immunity are:
         (a) [T]he need to assure that the individual can perform his functions without
         harassment or intimidation; (b) the presence of safeguards that reduce the need for
         private damages actions as a means of controlling unconstitutional conduct; (c)
         insulation from political influence; (d) the importance of precedent; (e) the adversary
         nature of the process; and (f) the correctability of error on appeal. Cleavinger v. Saxner,
         474 U.S. 193, 202, 106 S.Ct. 496, 88 L.Ed.2d 507 (1985) (summarizing the factors set
         forth in Butz, 438 U.S. at 512, 98 S.Ct. 2894).


                                                      - 12 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 13 of 54




    Courts have held that the Butz factors are to be applied holistically and that the scope of the inquiry

is not whether each factor is present but whether the balance of all the factors favors immunity. See, e.g.,

Russell v. Town of Buena Vista, No. 10–cv–00862–JLK–KMT, 2011 WL 288453, at 19 (D. Colo. 2011)

(balancing all six Butz factors to determine that a town’s board of trustees was entitled to absolute

immunity regarding its decision to remove the town’s mayor from office).

            4.1.2    Arkansas cannot be reconciled with analogous Supreme Court precedent
    The Defendants cite one district court case of a university in Arkansas to support their position. (citing

Doe v. University of Arkansas, No. 5:18-CV-05182 2019 WL at 11 (W.D. Ark. April 24, 2019) (holding that

board members were entitled to quasi-judicial immunity). See Defendant’s Brief at p. 7. However, that case

was recently argued before 8th Circuit and remains pending on appeal. 2 Even so, Doe’s case here is easily

distinguishable from the principles laid out in that case. Whereas Plaintiff, in that case, failed to raise

objections to the faulty hearing procedures until much later, Doe made challenges and objections

contemporaneously with his appeal. These objections included that the Adjudicator harassed him TAC ¶

257, that Defendants had a conflict of interest when they hired Frost, a UI employee, as the Adjudicator

(and thus were not insulted from political influence) TAC ¶ 262. The pool of potential Adjudicators that

Defendants chose from were all prosecutors (and rejected applications of defense lawyers) TAC ¶ 239.

The evidence showed how there was no correctability of errors on appeal. TAC ¶ 273.

    Additionally, in Arkansas-Fayetteville, the investigation could be appealed immediately, which is then

heard by a “three-member hearing panel.” Arkansas-Fayetteville at 4. Following the appeal, Arkansas-

Fayetteville then formed another “hearing panel” for a formal hearing. “The hearing panel consists of a

mixed-gender panel of individuals” who may be members of “other specifically designated and trained

members of the Northwest Arkansas legal community.” Id. “The hearing panel confers and votes to

determine” the outcome. Id at 5. In 2017, UI had no such appeal process after the investigation. Instead,

UI employed a single, hostile Adjudicator who was a professor at the university. Frost did not have

sufficient independence to insulate herself from campus or institutional pressures. Frost’s CV indicates

that she only received a Continuing Education Unit in Sexual Misconduct in September 2017, the same


2In the Eighth Circuit appeal, the Plaintiff argued, inter alia, that the factors above were not considered when the
District Court allowed Defendants both qualified and quasi-judicial immunity.

                                                         - 13 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 14 of 54




month in which she Adjudicated Doe’s hearing. TAC ¶ 147.

    The crux of the Doe’s Complaint is that the entire expulsion process was never designed to be fair,

nor does it bear any of the hallmarks of a “judicial adversarial process” warranting quasi-judicial immunity.

Doe’s TAC alleges a partial process with a biased judge with none of the protections formally associated

with a judicial process, to wit: a) UI and Frost did not allow cross-examination of witnesses. TAC ¶ 154.

Such a process prevented Doe from asking pertinent follow-up questions or from confronting his accusers.

Without the back-and-forth of adversarial questioning, his attorney could not reasonably probe the

Complainants’ story. b) UI and Cervantes prohibited Doe from contacting not only reporting parties but

any friends, including potential witnesses. TAC ¶ 144. c) UI’s Start by Believing Process creates an

immediate presumption that reporting parties are telling the truth while assuming the accused are guilty.

TAC ¶¶ 156-157. d) By providing a whole array of resources including advocates and a personal attorney

while providing none to the accused. TAC ¶¶ 156-157. e) There is no compulsory process, and the lawyer’s

ability to participate in the proceeding is minimal. TAC ¶¶ 144 and 154.

    Additionally, Defendants cannot benefit from quasi-judicial immunity since UI has expressly refused

to characterize its process as a judicial process. For example, in November 2018, the Secretary of

Education issued proposed rules strengthening due process protections for students accused of sexual

misconduct. TAC ¶ 355. DiCarlo issued comments in response to these proposed rules on behalf of UI.

Id. DiCarlo, “on behalf ” of UI, expressly and vigorously resisted these proposed rules because it would

turn an “Institution of Higher Education’s grievance procedures into quasi-court systems.” TAC ¶ 32.

    On the one hand, UI argues that these proceedings are quasi-judicial by nature in their Motion to

Dismiss, yet ignored federal guidance designed to create a system defined as quasi-judicial. UI cannot have

it both ways – argue that they will not increase protection for the accused because it will turn their process

into a quasi-judicial system, while simultaneously claiming quasi-judicial immunity when sued for not

providing adequate due process. The law and the facts are clear. Here, under these circumstances, the

individual defendants do not possess an absolute quasi-judicial immunity for their actions. UI’s disciplinary

process is not a “quasi-court system” in light of DiCarlo’s express fear that it would become one if the

Secretary of Education’s proposed reforms were implemented. If it is not quasi-court, it thus cannot have

a “quasi” judge or prosecutor or other titles that come from quasi-judicial processes. As such, no individual


                                                      - 14 -
          Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 15 of 54




Defendants are entitled to absolute quasi-judicial immunity.

      Recent courts have agreed. Defendants at the University of Michigan, who were members of the

adjudicatory appeal panel, attempted to convince the Court of “quasi-judicial immunity.” Doe v. Baum, 227

F. Supp. 3d 784, 795 (E.D. Mich. 2017). 3 There, the District Court distinguished that case from Butz and

clearly indicated how courts presented with this question should respond. Referring to the Supreme Court

decision in Wood that had already clearly answered the question of quasi-judicial immunity, the Court stated

that “With such clear contrary precedent from the nation’s highest court, one wonders why these

defendants advanced this argument.” Baum, 227 F. Supp. 3d at 795; See also Harris v. Victoria Independent

Sch. Dist., 168 F.3d 216, 224–25 (5th Cir.1999)(members were not entitled to absolute, quasi-judicial

immunity for affirming in a grievance hearing); Stewart v. Baldwin County Bd. of Educ., 908 F.2d 1499, 1507–

08 (11th Cir.1990)(noting that the Supreme Court in Wood “explicitly declined to extend absolute judicial

immunity protection”) To state it clearly, as the Baum Court did for the members of the adjudicatory

appeal panel, “[i]n all events, defendants … are not entitled to absolute immunity from Doe’s lawsuit.” Id.

               4.1.3   Cervantes is Not Entitled to Individual Quasi-Prosecutorial Immunity

      Without restating the case law above, if the Court agrees with the Plaintiff ’s analysis that the

disciplinary hearing is not designed to be an adversarial, judicial process, then it can hardly be said that

Defendant Cervantes acted as a prosecutor. If her role was not prosecutorial by nature, then to claim

quasi-prosecutorial immunity is an absurdity and should be rejected outright.

      Even assuming Cervantes acted as a “prosecutor” during this “Start by Believing” process, traditional

prosecutors are only entitled to absolute immunity for traditional prosecutorial tasks. Imbler v. Pachtman,

424 U.S. 409, 96 S.Ct. 984 (1976) (granting absolute immunity for absolutely prosecutorial functions).

Instead, actual prosecutors are entitled only to qualified immunity for their work in conducting criminal

investigations, similar to police officers. Buckley at 259, 269. (“When a prosecutor performs the

investigative functions normally performed by a detective or police officer, it is neither appropriate nor

justifiable that, for the same act, immunity should protect the one and not the other.) (internal quotation

and citation omitted).

      Cervantes bypassed Doe’s presumption of innocence when she banned Doe from campus based solely


3   Overturned by the Sixth Circuit on other factors, including lack of cross-examination.

                                                           - 15 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 16 of 54




on limited interviews with limited people. Cervantes impaired Doe’s ability to defend himself by

preventing him from investigating and gathering evidence as she warned him that he could be held

responsible for violating UI’s ant-retaliation policy if he did. TAC ¶ 143. In that capacity, Cervantes was

not acting in the capacity of a prosecutor. If Defendants afford the accused none of these rights, it would

be a farce to call any related proceeding ‘judicial.’

    The Supreme Court discussed the evidentiary burdens in this type of situation in Harlow v. Fitzgerald,

457 U.S. 800 (1982). The Court held that when government officials seek absolute exemption from

personal liability for unconstitutional conduct, they must bear the burden of showing that public policy

requires an exemption of that scope. Fitzgerald, 457 U.S. at 800; 807–08. Thus, in the pending Motion to

Dismiss, Cervantes bore the burden of establishing that her acts in imposing interim sanction without

hearing were related to her alleged role as a prosecutor. The record is wholly insufficient and entirely

lacking, at the pleadings stage, to carry her burden. Individual Defendant Cervantes should not be entitled

to quasi-prosecutorial immunity.

        4.2     THESE INDIVIDUAL DEFENDANTS ARE NOT SHIELDED BY QUALIFIED IMMUNITY

    Defendants’ spurious claims of Quasi-Judicial and Quasi-Prosecutorial Absolute Immunity appear to

be a mere distraction from the fact the individual Defendants violated clearly established laws. To establish

official-capacity liability under § 1983, “a plaintiff must show either that the official named in the suits

took an action under an unconstitutional governmental policy or custom, or that he or she possessed final

authority over the subject matter at issue and unconstitutionally used that authority.” Nix v. Norman, 879

F.2d 429, 433 (8th Cir. 1989). Defendants do not dispute that Doe’s injunctive and declaratory relief is

within Ex Parte Young’s purview when violations of federal law are threatened or ongoing.

    As it relates to personal capacity claims, Defendants state in their Motion to Dismiss that “Even if

Defendants are not entitled to qualified immunity at this stage, most of Plaintiffs individual capacity claims

fail as a matter of law.” Defendants then leave out Defendants Stevenson Earl and Defendant Frost from

their list, not disputing that they violated § 1983 but mention only that it was not clearly established.

    “Qualified immunity protects government officials performing discretionary functions from liability

for damages so long as ‘their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Curry v. Crist, 226 F.3d 974, 977 (8th Cir. 2000) (quoting


                                                        - 16 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 17 of 54




Fitzgerald, 457 U.S. at 800; 818.) In addition, and importantly, “[q]ualified immunity is an affirmative

defense,” and thus, can be upheld in a motion to dismiss only when the immunity can be established on

the face of the complaint. Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996)).

    For this analysis, the Court must undertake a “fact-intensive inquiry” to determine if the “right was

clearly established 4 at the time of the deprivation such that a reasonable official would understand his

conduct was unlawful in the situation he confronted.” Moore v. Indehar, 514 F.3d 756, 759 (8th Cir. 2008)

(citations omitted). When assuming Plaintiffs’ factual allegations are true and drawing all reasonable

inferences in their favor, a court should look at all available decisional law, including decisions of state

courts, other circuits, and district courts. Norfleet by & Through Norfleet v. Arkansas Dep’t of Human Servs.,

989 F.2d 289, 291 (8th Cir. 1993). Once a court determines that “the law was clearly established, the

immunity defense ordinarily should fail, since a reasonably competent public official should know the law

governing [the official’s] conduct.” Harlow, 457 U.S. at 818–19. Unlawful enforcement of an otherwise

valid statute demonstrates unreasonable behavior depriving the government official of qualified immunity.

Pierce v. Multnomah Cty., Or., 76 F.3d 1032, 1037 (9th Cir. 1996).

    These statements of law are implicated with the facts of the instant matter, and the mind struggles to

find any circumstance where Doe’s violated and protected constitutional rights could not be seen as

“clearly established.”

        4.3      PLAINTIFF’S DUE PROCESS RIGHTS WERE CLEARLY ESTABLISHED

    The Due Process Clause encompasses two distinct forms of protection: 1) Procedural due process,

requiring the state to employ fair procedures when depriving a person of a protected interest; and, 2)

Substantive due process, which guarantees a state cannot deprive a person of a protected interest for

certain reasons. Doe has alleged that he was deprived of both such forms of protection.

    At a minimum, due process requires notice and an opportunity to be heard at a meaningful time and

in a meaningful manner. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). “The “right to be heard before being

condemned to suffer grievous loss of any kind, even though it may not involve the stigma and hardships

of a criminal conviction, is a principle basic to our society.” Id. [D]ue process is flexible and calls for such


4 For guidance as to when prior law unmistakably establishes a right in such a situation, see Bator v. Hawaii, 39 F.3d

1021, 1028 n.7 (9th Cir. 1994) (finding Title VII case law relevant to the determination of clearly established rights
under Equal Protection Clause because both are directed at ending gender discrimination).

                                                          - 17 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 18 of 54




procedural protections as the particular situation demands. 424 U.S. at 334 (citations omitted).

    To determine the due process rights of students accused, the Mathews test requires that the courts

balance those three factors. For each element of due process, for example, the right to cross-questions to

witnesses, through counsel, against the accused, the courts should weigh 1) the importance of the student’s

interest in not erroneously being found responsible for committing a sex offense; 2) the likelihood of an

erroneous decision if a student is deprived of procedural protections and the degree to which allowing

the accused student afforded these protections makes an erroneous decision less likely; and 3) The

government’s interest in not allowing the student such protections against him, including the fiscal and

administrative burdens that would entail. Univ. of Cincinnati, 872 F.3d at 399. (citing Eldridge, 424 U.S. at

334–35).

            4.3.1 Mathews Test – What was due?
                        4.3.1.1 Mathews Factor 1: The Student’s Interest

    In Goss v. Lopez, the Supreme Court recognized that accused students have a property interest (“[t]he

State is constrained to recognize a student's legitimate entitlement to a public education as a property

interest which is protected by the Due Process Clause and which may not be taken away for misconduct

without adherence to the minimum procedures required by that Clause”) Goss v. Lopez, 419 U.S. 565, 574

(1975), and a liberty interest (“The Due Process Clause also forbids arbitrary deprivations of liberty . . .

[School discipline] could seriously damage the students’ standing with their fellow pupils and their teachers

as well as interfere with later opportunities for higher education and employment.”) Id at 565, 575. Goss

held that even a 10-day suspension, which interrupted a student’s education and damaged his reputation,

was sufficient injury to trigger due process protections. A short suspension is, of course, a far milder

deprivation than expulsion. But, “education is perhaps the most important function of state and local

governments,” Brown v. Board of Education, 347 U. S. 483 (1954); Goss v. Lopez, 419 U.S. 576 (1975).

    The Seventh Circuit in Doe v. Purdue University, 17-3565 (7th Cir. 2019) cited The Due Process Clause

and Students: The Road to A Single Approach of Determining Property Interests in Education, 65 U.

KAN. L. REV. 651, 659–60 (2017) to illuminate how each circuit defines a person’s interest in their

education. As it relates to a property interest in higher education, the Fifth and Eighth Circuits have

assumed that such a property interest exists. As such, Plaintiff had a clearly established property interest


                                                     - 18 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 19 of 54




in continuing his education, including his “right to enrollment at UI free from arbitrary and biased

expulsion,” arising from the “policies, course of conduct, practices and understanding established by UI

under color of state law” and “the express and implied contractual relationship he had with UI.” Goss, 419

U.S. at 565; Monroe v. Arkansas State U., 495 F.3d 591, 595 (8th Cir. 2007) (assuming that student’s interest

in pursuing his education at state university constituted a constitutionally protected interest); Ikpeazu v.

Univ. of Nebraska, 775 F.2d 250, 253 (8th Cir. 1985) (assuming that a property interest arose from

contractual relationship between University and Student outlined in grievance procedures, giving plaintiff

right to nonarbitrary grading). Defendants do not seem to dispute the existence of these constitutionally

protected rights.

    Besides his right to be free from arbitrary expulsion, Doe also has a clearly established protected

liberty interest in protecting his good name and securing future employment. Doe v. Univ. of Ark.-

Fayetteville, No. 5:18-CV-05182, at *11 (W.D. Ark. Apr. 3, 2019) ([t]he Court accepts that Doe has a

protected liberty interest here because the adverse disciplinary decision impugned his good name,

reputation, and honor. Where a person's good name, reputation, honor, or integrity is at stake because of

what the government is doing to him, notice, and an opportunity to be heard are essential. (citing Wisconsin

v. Constantineau, 400 U.S. 433, 437 (1971)). Here, Defendants do not dispute that Doe had a clearly

established protected interest in liberty and property.

                        4.3.1.1.1       Disruption of Education and Damage to Reputation

    Goss recognized the disruptive impact of even a 10-day suspension from high school. Expulsion from

college is far more disruptive. It also means the loss of a semester’s out-of-state/international tuition – a

tremendous burden for students who are already struggling to pay for the costs of college. Goss recognized

the reputational damage from a suspension. Goss at 574.

    The reputational damage is far worse for a student (erroneously) found responsible for sexual assault.

Courts have recognized that “[i]t goes without saying, and needs no elaboration, that a record of expulsion

constitutes “a lifetime stigma,” Givens v. Poe, 346 F. Supp. 202, 208 (W.D. N.C. 1972) (quoting Vought v. Van

Buren Public Schools, 306 F. Supp. 1388, 1393 (E.D. Mich. 1969). Thus, a finding of responsibility for sexual

assault will have a profound impact on a student’s ability to transfer, find employment, or pursue graduate

degrees.


                                                      - 19 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 20 of 54




    This is because American institutions of higher education with reputations for excellence routinely

reject applications of students who disclose sexual misconduct disciplinary findings in applications for

admission. See e.g., Doe v. Baum, 903 F.3d 575, 582 (6th Cir. 2018)(noting “[t]ime and again, this circuit has

reiterated that students have a substantial interest at stake when it comes to school disciplinary hearings

for sexual misconduct . . . [b]eing labeled a sex offender by a university has both an immediate and lasting

impact on a student’s life . . . [such as] difficulty obtaining educational and employment opportunities

down the road, especially if he is expelled…Providing Doe with the opportunity for cross-examination

of the Complainant would have cost Defendants very little.); Doe v. University of Cincinnati, 872 F.3d 393,

400 (6th Cir. 2017) (a student’s expulsion for a sexual offense can have a lasting impact on his personal life

and educational and employment opportunities). Marshall v Indiana Univ. 170 F.Supp.3d 1201, 2016 (S.D.

Ind. Mar. 15, 2015)(discussing the implication of disclosing a sexual misconduct disciplinary finding as

being the ‘inability to re-enroll at another university . . . [because any] subsequent university to which a

student may apply always knows of the reasons for his prior dismissal. If he leaves without having earned

his degree, the student must make an affirmative showing to any subsequent university to which he applies

that he left the original university in good standing’) King v. DePauw Univ., 14- cv-70, 2014 WL 4197507

*13 (S.D. Ind. Aug. 22, 2014)(“[t]he Court finds it inevitable that [plaintiff] would be asked to explain [the

discipline to] future employers or graduate school admissions committees, which would require him to

reveal that he was found guilty of sexual misconduct by DePauw. Successfully seeing this lawsuit to its

conclusion will not erase the gap or the transfer; the question will still be raised, and any explanation is

unlikely to fully erase the stigma associated with such a finding.”); Doe v. Brandeis Univ., 177 F. Supp. 3d

561, 573, 607 (D. Mass. 2016) (noting sexual misconduct finding “may permanently scar [a student’s] life

and career,” as he or she would be “marked for life as a sexual predator”). Furey v. Temple Univ., 884

F.Supp.2d 223, 247-48 (E.D.Pa.2012) (‘[e]xpulsion denies the student the benefits of education at his

chosen school. Expulsion also damages the student's academic and professional reputation, even more so

when the charges against him are serious enough to constitute criminal behavior. Expulsion is likely to

affect the student's ability to enroll at other institutions of higher education and to pursue a career.’);

Greenhill v. Bailey, 519 F.2d 5, 8 (6th Cir. 1975) (acknowledging expulsion of medical student effectively

destroyed his chance of practicing medicine).


                                                      - 20 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 21 of 54




    As a federal court has held: “The interests of students in completing their education, as well as avoiding

unfair or mistaken exclusion from the educational environment, and the accompanying stigma are, of

course, paramount.” Gorman v. University of Rhode Island, 837 F. 2d. 714 (1988).

                        4.3.1.1.2        Loss of Career Opportunities

    Doe’s chosen field of employment triggers his legal obligation to disclose – often under penalty of

perjury – UI’s discipline of Doe to: (a) graduate schools; and/or (c) state and/or federal entities that issue

licenses to practice counseling. As a federal court has observed:
        To be sure, plaintiff ’s disciplinary records are considered confidential under the Family
        Educational Rights and Privacy Act, 20 U.S.C. § 1232g, but this information can be shared
        with plaintiff ’s authorization. Thus, if plaintiff seeks education or employment with
        institutions or organizations that require disclosure of such records, plaintiff ’s only options
        are to forgo opportunities with those institutions or organizations or to authorize the
        dissemination of records that would likely foreclose plaintiff ’s ability to pursue such
        opportunities because of the allegedly defamatory nature of the records.
        Doe v. Rectors of George Mason University, 149 F. Supp. 3d 602, 616 n. 9 (E.D. Virginia, 2016).
    If Doe failed to report UI’s discipline on applications to graduate schools, and/or licensing boards –

and Doe’s failure was subsequently revealed – it is more likely than not that the academic and licensing

institutions would impose sanctions which could include, but not be limited to, expulsion from the

academic institutions and/or licensed professions.

    UI also placed a notation on his transcript that Doe notified the Board of. TAC ¶ 265. His advisor,

the head of UI's counseling department, told him to think of a different career after Defendants notified

his department that he was expelled. TAC ¶ 381.

                        4.3.1.1.3        Deportation
    Expelled international students are required by the federal government to leave the United States

immediately, and the only reason Doe is still here is due to the Department of Homeland Security

accepting his asylum petition that he has a reasonable fear of being tortured or killed if he has to deport

the United States to the country of his citizenship. TAC ¶¶ 275, 284. Doe has never lived in his country

of citizenship. TAC ¶ 53. Defendants were made aware of these grave dangers that Doe faced yet were

indifferent to it despite Doe providing examples of how arbitrary his expulsion was. TAC ¶ 377. UI

Counsel even responded to his fears by saying that Doe was “playing to the sympathies of the Board” and

that “Doe has made his bed and now he must lie in it.” TAC ¶ 270.

                                                       - 21 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 22 of 54




    A college panel found an international student, Arishi, responsible for sex with an underage female.

Arishi v. Washington State Univ., 196 Wash. App. 878, 894, 385 P.3d 251, 258 (2016). The student was forced

to return to Saudi Arabia just one year short of completing his degree. Id. at 894. Eventually, the college’s

decision was vacated by the courts. Id. at 912–13. Applying Washington State administrative law, an

appellate court found that the college panel procedures were so lacking in due process that Arishi had

demonstrated “a reasonable probability that had he been provided with all of the rights and safeguards

available in full adjudication, the result of the proceeding would have been different.” Id. at 907. The Arishi

ruling was based on state law and has no effect outside of Washington State. However, it shows the serious

issues that international students, such as Doe, face in such situations, although in Doe’s case, no one was

underage, and no one had sex or even attempted to have sex. Additionally, Saudi Arabia is also a much

safer country than the country that Doe fears being deported to.

    In sum, many important interests are at stake here. Doe's ability to graduate, find employment in his

field of choice, attend graduate school to earn a Ph.D. in counseling psychology that he once dreamed of,

avoid tremendous reputational damage, avoid deportation, and avoid coerced confessions because of the

leading, loaded and incriminating questions Frost used, all of which that could have been used against him

if he did not recognize what this supposedly neutral Adjudicator, an experienced prosecutor, was

attempting to do, and challenge her on it.

                4.3.1.2 Mathews Factor 2: The Likelihood of Erroneous Outcome
    UI’s lack of due process, including biased training, significantly increased the likelihood of an

erroneous outcome. Doe is not suggesting the student disciplinary proceedings require the adoption of

the rules of criminal procedure, as Defendants suggest. Instead, Doe rightfully and plausibly claims he

was not given adequate notice, that the hearing conducted was unfair and biased, and that he was not given

a proper opportunity to be heard. “Due Process Clause guarantees fundamental fairness to state

university students facing long-term exclusion from the educational process.” University of Cincinnati, 872

F.3d at 396.

    School disciplinary decisions are subject to these constitutional protections. Regarding the interest that

Plaintiff seeks to protect here, the 5th Circuit has confirmed the applicability of the due process and equal

protection clauses, holding that “[t]he precise nature of the private interest involved in this case is the right


                                                       - 22 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 23 of 54




to remain at a public institution of higher learning in which the plaintiffs were students in good standing.

It requires no argument to demonstrate that education is vital and, indeed, basic to civilized society.” Dixon

v. Alabama State Bd. of Ed., 294 F.2d 150, 157 (5th Cir. 1961). The Dixon Court’s specific statements were

to guide the parties to the case if the university continued its efforts to expel the students: “For the

guidance of the parties in the event of further proceedings, we state our views on the nature of the notice

and hearing required by due process prior to expulsion from a state college or university. They should, we

think, comply with the following standards.” The Dixon Court then laid out certain specifics on due

process. The Court began by discussing the need for some type of hearing, the specifics of which would

vary with the circumstance of each case: The notice should contain a statement of the specific charges

and grounds which, if proven, would justify expulsion under the regulations of the Board of Education.

The nature of the hearing should vary depending upon the circumstances of the particular case. Id. at 158.

In such circumstances, a hearing that allows the board or the administrative authorities of the college to

hear both sides in considerable detail is best suited to protect the rights of all involved.” Id. at 158–

159.

    While the Goss Court held that he was entitled to “some kind of hearing,” it then added: “We stop

short of construing the Due Process Clause to require, countrywide, that hearings in connection with

short suspensions must afford the student the opportunity to secure counsel, to confront and cross-

examine witnesses supporting the charge, or to call his own witnesses to verify his version of the incident.”

Id. at 583. A student being expelled from college for a sex offense that will be part of his permanent

academic record has far more at stake than the student in Goss and deserves significantly more protection

from inaccurate outcomes. It also held that the due process clause requires that students be afforded at

least notice of the charges they face and an opportunity to be heard. Goss, 419 U.S. at 577 (quoting Morrissey

v. Brewer, 408 U.S. 471, 481 (1972). In the Eighth Circuit, “procedural due process must be afforded on the

college campus by way of adequate notice, definite charge, and a hearing with an opportunity to present

one’s own side of the case and with all necessary protective measures.” Jones v. Snead, 431 F.2d 1115, 1117

(8th Cir. 1970).

    Doe was not provided with a meaningful opportunity to be heard in his own defense or present his

side of the case as the Adjudicator attempted to manipulate the narrative through “leading, loaded and


                                                      - 23 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 24 of 54




incriminating questions.” TAC ¶ 152. Doe complained that he was not heard in the first paragraph of his

internal appeal, a complaint that continued throughout the policies and procedures implemented by and

through defendants. In the internal appeal, Doe began by writing this was his “first proper opportunity”

to tell his story and to describe how Frost “devalued” his responses. TAC ¶ 239. In his Board appeal, Doe

said how “[n]o one in UI was listening to me or my concerns.” TAC ¶ 244. He also noted how Frost “[d]id

not ask me the kinds of questions that would have elicited details about consent as defined by UI policies,

even though neither the law nor UI policy required verbal consent be obtained.” TAC ¶ 201. Considering

that consent lies at the crux of the issue, one wonders what Frost did for three full business days while

she held the hearing. Doe’s hostile environment count addresses those issues later. A reasonable person

would have known that if they do not ask questions about the details of consent, yet find that person

responsible for sexual misconduct, that person would not be heard.

                    4.3.1.2.1   Plaintiff has a clearly established right to an impartial process

    Supreme Court decisions from the realm of administrative law address due process requirements

stated that “an impartial decisionmaker is essential” to due process. Goldberg v. Kelly, 397 U.S. 254, 271

(1970). The Supreme Court has spoken to the question of an impartial decision-maker, establishing the

principle that “a biased decision-maker (is) constitutionally unacceptable (and) ‘our system of law has

always endeavored to prevent even the probability of unfairness.’” Among these cases are those in which

the adjudicator has a pecuniary interest in the outcome and in which he has been the target of personal

abuse or criticism from the party before him. Withrow v. Larkin, 421 U.S. 35, 47, 95 S.Ct. 1456, 1464, 43

L.Ed.2d 712 (1975) (quoting In Re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 625, 99 L.Ed. 942.) Courts

have described several situations that can indicate or implicate so much as a potential bias as being too

high for constitutional viability. Id. As such, the principle, establishing the right to an impartial decision-

maker applies to the context of higher education. See Doe v. Miami University, 882 F.3d 579, 604 (6th Cir.

2018). The incident in Miami Univ. happened in Fall 2014. This right was also established in the OCR

Guidance, Dear Colleague Letter (the “2011 DCL”). The 2011 DCL required the impartial investigation

and adjudication of sexual misconduct allegations, noting “a school’s investigation and hearing processes

cannot be equitable unless they are impartial.” Id. at p. 12. The 2011 DCL further states, “Public and state-

supported schools must provide due process to the alleged perpetrator.” Id. Thus, under all circumstances,


                                                      - 24 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 25 of 54




due process “requires a fair and unbiased tribunal, regardless of whether that tribunal is in the context of

a court hearing or some other administrative hearing.” C. Line, Inc. v. City of Davenport, 957 F.Supp. 2D at

1040 (collecting cases).

                    4.3.1.2.2    In Fall 2017, Defendants could not categorically ban cross-examination

    At the hearing, Doe was accompanied by counsel, but his counsel was not allowed to actively

participate. TAC ¶ 153. This meant that the Adjudicator screened all of Doe’s questions. But Frost ignored

many of his important questions and chose not to ask reasonable follow-up when answers were evasive

or unresponsive. When Complainants, especially Lisa, changed their stories in significant ways, they were

not reasonably questioned about the discrepancies. Without the back-and-forth of adversarial questioning,

his attorney could not reasonably probe the Complainants’ story. Id. In Fall 2017, Defendants were on
notice that they could not categorically ban cross-examination, especially where the credibility

determination involves a choice between the accuser and the accused.

    The Supreme Court has held that principles of due process require “an effective opportunity to defend

by confronting any adverse witnesses.” saying that “in almost every setting where important decisions turn

on questions of fact, due process requires an opportunity to confront and cross-examine adverse

witnesses.” Goldberg at. 254, 269. “It is even more important where the evidence consists of the testimony

of individuals whose memory might be faulty or who, in fact, might be perjurers or persons motivated by

malice, vindictiveness, intolerance, prejudice, or jealousy.” Greene v. McElroy, 360 U.S. 474, 496 (1959). As
mentioned earlier, the Supreme Court held that a high school student had a due process right to a hearing,

even where the suspension was less than ten days. Goss at 740–41. On the one hand, it noted that cross-

examination was probably impractical in every case. On the other hand, it clearly noted that even in

suspensions of less than ten days, cross-examination may be necessary. Applying Goss, the 8th Circuit had

little trouble finding that a student’s procedural due process rights were violated when they were not able

to call a teacher accusing the student of a rule violation so the teacher could be questioned. Dillon v. Pulaski

Cty. Special Sch. Dist., 594 F.2d 699, 700–01 (8th Cir. 1979). In his concurring opinion, Judge Benson viewed

this as clearly applying the principle set forth in Goss.

    In Fall 2017, Defendants were all on notice that they could not ban cross-examination, especially where

the credibility of witness testimony was conflicting: “where a disciplinary proceeding depends on a choice

                                                        - 25 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 26 of 54




between believing an accuser and an accused … cross-examination is not only beneficial, but essential to

due process.” Doe v. Ohio State Univ., No. 2:15-CV-2830, 2016 WL 6581843 (S.D. Ohio 2016) at 10; Dillon

v. Pulaski Cty. Special Sch. District, 594 F.2d 699, 700 (8th Cir. 1979). 5

    Other Courts have also reached similar conclusions before Doe’s hearing, providing clearly established

authority that state actors cannot categorically ban cross-examination, especially when a university needs

to make a credibility determination between conflicting narratives. See Flaim v. Medical College of Ohio, 418

F.3d 629, 641 (6th Cir. 2005) (involving credibility determination between the accuser and accused, cross-

examination is essential to due process); See also Winnick v. Manning, 460 F.2d 545,550 (2d Cir. 1972); Doe v.

Brandeis U., 177 F. Supp. 3d 561,604 (D. Mass. 2016) (“the ability to cross-examine is most critical when

the issue is the credibility of the accuser”); Furey v. Temple U., 884 F. Supp. 2d 223, 251-252 (E.D. Pa.

2012)(“due process required that the plaintiff be able to cross-examine witnesses.” Doe v. U. of Cincinnati,

872 F.3d 393,401 (6th Cir. 2017).

    Cross-examination has been declared as “the greatest legal engine ever invented” for uncovering the

truth. Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018) (citing Univ. of Cincinnati, 872 F.3d at 401–02 (citation

omitted). Plaintiff begs the Court’s forgiveness for the length of the following paragraph, but as of the

date of drafting, at least twenty-three courts have determined students like Doe have a right to cross-

examination in Title IX disciplinary proceedings involving such allegations. Baum, 903 F.3d, 578 (6th Cir.

2018) (holding “if a public university has to choose between competing narratives to resolve a case, the

university must give the accused student or his agent an opportunity to cross-examine the accuser and

adverse witnesses in the presence of a neutral fact-finder”)(emphasis added); Doe v. N. Mich. Univ., No.

2:18-CV-196, 2019 WL 2269721, *5-6 (W.D.Mi. May 28, 2019)(rejecting motion to dismiss Due Process

claim even though plaintiff admitted engaging in some non-consensual sexual contact with his accuser

Jane Roe in part because “Plaintiff has plausibly argued that he was entitled to some form of cross-

examination of Roe” since it would have “[a]llowed [adjudicators] to ‘choose between competing

narratives’ in making its findings.”); Smock v. Bd. of Regents of the Univ. of Mich. 353 F.Supp.3d 651, 657-58

(E.D. Mich. 2018)(rejecting motion to dismiss procedural Due Process claims based on university



5 The ruling was affirmed by the Eighth Circuit, and one judge, in a concurring opinion, stated that the rationale of

Goss required that the student be allowed to cross-examine the teacher as to the facts of the situation.

                                                          - 26 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 27 of 54




prohibiting plaintiff from cross-examining witnesses in disciplinary proceeding involving allegations of

sexual misconduct); Powell v. Montana State Univ., No. 2:17- cv-15 SEH, 2018 WL 6728061, *7 (MT Dec.

21, 2018)(citing lack of cross-examination as a basis for rejecting university’s summary judgment motion

to dismiss a Due Process claim because “[i]f a university is faced with competing narratives about potential

misconduct, the administration must facilitate some form of cross-examination in order to satisfy Due

Process.”); Doe v. Univ. of Colorado, Boulder, No. 1:18-cv-02243-LTB, 2019 WL 764568, *15 (D. Co. 2019)

(rejecting motion to dismiss Due Process claim because “the lack of a full hearing with cross-examination

provides evidence supporting a claim for a violation of [plaintiff ’s] Due Process rights.”); Doe v. Univ. of

Mississippi, 361 F.Supp.3d 597, 611-13 (S.D. Miss. 2019)(rejecting motion to dismiss Due Process claim

based on university prohibiting plaintiff from cross-examining “witnesses whose accounts of the evening

led to his discipline.”); Frost v. Univ. of Louisville, 3:19-CV-227-CRS, 2019 WL 2288453, *12 (W.D. Ky. May

29, 2019) (Requiring cross-examination in university sexual misconduct disciplinary proceedings); Doe v.

Rhodes College, No.2:19-cv-2336-JTF, PageId.256 (W.D. Tenn. June 14, 2019)(unreported)(same); Univ. of

Cinn. No.16-4693, 2017 WL 4228791, *5 (6th Cir. 2017) (finding cross-examination required in certain

types of Title IX disciplinary proceedings); Nokes v. Miami Univ., No. 1:17-cv-482, 2017 WL 3674910, *10-

12 (S.D.OH. Aug. 25, 2017)(same); Doe v. Penn. State. Univ., No.17-cv-1315, 2017 WL 3581672, *7-8

(M.D.Pa. Aug. 18, 2017) (same); Doe v. The Penn. State Univ. No. 4:18-cv-164, Page Id.15-18 of 19, (M.D.

Pa. Aug. 21, 2018)(unreported)(rejecting university’s motion to dismiss the male student’s Due Process

claim based on concerns about lack of meaningful cross-examination); Oliver v. Univ. of Tx. Southwestern

Med. No. 3:18-CV-1549-B, 2019 WL 536376, 13 (N.D. Tx. 2019) (rejecting motion to dismiss procedural

Due Process claim in part because university did not provide plaintiff with an opportunity to cross-

examine plaintiff ’s accuser in a “live hearing.”); Doe v. Univ. of Southern Mississippi, No.2:18-cv-153, Docket

35, p.5-7 (S.D.E.D. Miss., Sept. 26, 2018)(unreported)(enjoining ongoing sexual misconduct disciplinary

proceeding because university violated plaintiff ’s Due Process rights by denying plaintiff the right to cross-

examination); Jane Roe v. Javaune Adams-Gaton, Case No. 17- cv-945-EAS-CMV (S.D.E.D. Oh. April 17,

2018) (unreported)(enjoining university from imposing Title IX disciplinary sanctions against plaintiff

because her procedural Due Process rights were violated since she was unable to cross-examine her

accusers and/or adverse witnesses during her university-level disciplinary hearing); Doe v. Univ. of Mich.,


                                                       - 27 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 28 of 54




No.2:18- cv-11776-AJT-EAS, Page Id.743, 739 (E.D.S.D. Mich. July 6, 2018)(unreported)(enjoining

disciplinary proceeding because university violated plaintiff ’s Due Process rights by not providing “the

opportunity for a live hearing” where plaintiff could submit cross-examination questions to adjudicators

to be asked of witnesses because “[w]ithout a live proceeding, the risk of an erroneous deprivation of

[p]laintiff ’s interest in his reputation, education, and employment is significant.”); Lee v. Univ. of New Mexico,

No.1:17-cv-01230, Doc. 36, p.2-3 (N.M. Sept. 20, 2018)(unreported)(rejecting motion to dismiss the

student’s Due Process claim in part because university prohibited him from cross-examining witnesses in

“formal or evidentiary hearing”); Doe v. Marymount Univ., 297 F.Supp.3d 573, 584 (E.D.VA. Mar. 14,

2018)(rejecting motion to dismiss Title IX claim at private university in part because private university

denied plaintiff right to cross-examine his accuser in Title IX proceeding); Doe v. University of Southern

California, 28 Cal.App.5th 26 (2018)(granting male plaintiff ’s writ of administrative mandate because

university did not allow cross-examination during Title IX disciplinary proceeding); Doe v. Claremont

McKenna College, 236 Cal.Rptr.3d 655, 656 (2018)(same); Doe v. Westmont College, 34 Cal.App.5th 622

(2019)(same); Doe v. The Regents of The Univ. of Cali., 28 Cal.App.5th 44 (2018)(same); Doe v. Allee, 30

Cal.App.5th1036, 1061 (2019)(“We also agree with Baum’s holding extending the right of cross-

examination to the questioning of witnesses other than the complainant where their credibility is critical

to the fact-finder’s determination.”)

    In direct contrast, the UI system categorically bans counsel from directly asking questions of witnesses.

TAC ¶ 153. When DiCarlo showed a profound resistance to cross-examination in January 2019, at least

twenty of the above cases were decided. UI’s Process does not comply with any norm of due process,

primarily because to support the Due Process Clause, “a hearing must be a real one, not a sham or

pretense.” Doe v. Purdue Univ., 928 F.3d 652, 658, 661 (7th Cir. 2019) (internal citations omitted.)

    The Individual Defendants’ Due Process violations are similar to conduct identified in decisions ruling

in favor of male plaintiffs alleging universities subjected them to unlawful sexual misconduct disciplinary

proceedings. In Doe v. The Penn. State University, for example, the Court relied on the university’s investigative

model requiring all testimony to be filtered through the investigation packet, making all testimony used to

appear in paraphrased form, with no quotes, and no standards as how the investigators edited the

testimony in order to find due process violations. Doe v. The Penn St. Univ. No.4:18-cv-164, Page Id.15-18


                                                        - 28 -
         Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 29 of 54




of 19 (M.D. Pa. Aug. 21, 2018) (unreported)

                  4.3.1.3 Mathews Factor 3: Government Interest
    In general, while the university might have an abstract interest in upholding discipline, it has a higher

interest “in securing accurate resolutions of student complaints,” because its educational mission would

be undermined by ejecting “innocent students who would otherwise benefit from, and contribute to, its

academic environment.” Doe v. Penn. State Univ., No. 4:18-CV-164, 2018 U.S. Dist. LEXIS 141423 at *12.

Ironically, Doe was adding value to the academic environment by researching factors that contribute to

sexual assault.

    Doe disagrees with a complete ban on cross-examination as it relates to expulsion. However, even if

UI's intentions for not allowing cross-examination were to protect the accused from being re-traumatized,

Doe finds it difficult to understand why he was not allowed, through his counsel, to cross-examine other

witnesses. For example, the faculty member to which the original complaint was made, Dr. Lovaglia,

reported the incident to DiCarlo. He had direct involvement and knowledge of the event as Sally told him

what occurred. TAC ¶ 193. He was not a complainant, and the risk of being re-traumatized was not at

issue.

    The same applies to the friends of the accused, many of whom did not even know Doe. This would

have been especially important since Doe accused Frost of bias and discrimination and provided examples

such as how she did not ask many of his critical questions. TAC ¶ 191. It was clearly established during

the time of the hearing that not asking critical questions that the accused requests or not probing

inconsistencies of the accuser was unlawful. See Doe v. Wash. & Lee Univ., 6:14-cv-00052 (W.D. Virginia,

August 5, 2015). According to the judge, the panel’s questions and lack of follow-up effectively prevented

the accused student from asking the accusing student to explain the inconsistencies in her version of the

events. Additionally, this view of the re-traumatization of victims does not consider the trauma that an

innocent person has to deal with when found responsible for sexual assault and are expelled for it.

    The Government has an interest in following clearly established law that existed at the time of the

infringing action. Navato v. Sletten, 560 F.2d 340, 346 (8th Cir. 1977)(establishing right to sufficient notice);

Eldridge, 424 U.S. at 319 (improper placement of burden on respondent); Thompson v. City of Louisville, 362

U.S. 199, 205 (1960)(conviction of defendant without evidence); Plamp v. Mitchell Sch. Dist. No. 17-2,565


                                                       - 29 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 30 of 54




F.3d 450, 461 (8th Cir. 2009)(failure to properly train); Smyth v. Lubbers, 398 F. Supp. 777, 798 (W.D. Mich.

1975); Doe v. Columbia Univ., 831 F.3d 46, 57 (2d Cir. 2016) (failure to properly investigate claim). Because

Doe alleges that Defendants violated clearly established due process and constitutional rights, the

Individual Defendants are not entitled to qualified immunity.

        4.4       PLAINTIFF’S RIGHT TO BE FREE FROM DISCRIMINATION WAS CLEARLY ESTABLISHED

              4.4.1   §1983 Equal Protection Clause

    The Equal Protection Clause prevents arbitrary gender-based discrimination. Reed v. Reed, 404 U.S. 71,

76, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971) (finding that “[t]o give a mandatory preference to members of

either sex over members of the other, is to make the very kind of arbitrary legislative choice forbidden by

the Equal Protection Clause”). Further, Discrimination based on “gender-based generalizations” is

violative of the Equal Protection Clause. Weinberger v. Wiesenfeld, 420 U.S. 636, 645, 95 S.Ct. 1225, 43

L.Ed.2d 514 (1975). Here, this means that state-sponsored educational institutions may not discriminate

based upon an alleged gender stereotype. See Mississippi Univ. for Women v. Hogan, 458 U.S. 718, 725, 102

S.Ct. 3331, 73 L.Ed.2d 1090 (1982).

    The right of equal protection “is violated when the state distinguishes between individuals based on

unreasonable, arbitrary, or capricious differences that are irrelevant to a legitimate government objective.”

Bernheim v. Litt, 79 F.3d 318, 323 (2d. Cir.1996) (quotation marks omitted). For example, the gender-based

stereotypes Frost employed during her questioning of Doe and throughout the adjudicatory process

violated Doe’s right to equal protection. Equal Protection claims do not require the loss of a Due Process

liberty/property interest. See, e.g., DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 1999). Triad Asso., Inc., v.

Robinson 10 F.3d 492, 500 (7th Cir. 1993) (“governmental disregard of the fundamental dictate of equal

treatment is the beginning and end of the Equal Protection inquiry”)

    The Sixth Circuit found that an accuser and accused are similarly situated when university officials

“had credible information that both students had potentially violated the University's sexual misconduct

policy” but choose “not to pursue disciplinary action against” one of the students. Miami Univ., 882 F.3d

at 596. Further, as to the personal capacity claims, Miami Univ. concluded that the analogous facts were

sufficient to overcome a qualified immunity defense. Id. at 604. The Sixth Circuit stated summarily that

the “right to freedom from invidious [gender] discrimination under the Equal Protection Clause was


                                                       - 30 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 31 of 54




certainly clearly established at all times pertinent to this action.” Id. (quoting Rondigo, L.L.C. v. Twp. of

Richmond, 641 F.3d 673, 681 (6th Cir. 2011)).

    Defendants do not dispute Plaintiff ’s 42 U.S.C. § 1983 Equal Protection Count. Examples of what

Plaintiff alleged under his 42 U.S.C. § 1983 Equal Protection Count include:
   a) UI Defendants violated Doe’s clearly established right not to be discriminated against based on
      sex, race, national origin, alienage or immigration status, and/or status as student
      accused of sexual misconduct, in violation of the Fourteenth Amendment and 42 U.S.C. §
      1983. TAC ¶ 487.
   b) DiCarlo knew or should have known of the violations since she was copied in the reports. TAC
      ¶ 493.
   c) As it relates to all Defendants, intentional gender discrimination and/or harassment by persons
      acting under color of state law violates the Equal Protection Clause and is actionable under §
      1983. Ottman at 751, 756 (8th Cir. 2003).
   d) Stevenson Earl gained knowledge from the international office about Doe’s visa before she
      produced her report. She discriminated against him here based on alienage. TAC ¶ 494.
   e) Doe faced an unequal, intentional, arbitrary, and capricious discrimination at the hands of state
      actors who knew or should have known that they had no justification, based on their public
      duties, for singling him out for unfavorable treatment, with discriminatory intent and effect.
      TAC ¶ 497

    Since Defendants do not dispute that Plaintiff suffered intentional discrimination and/or harassment

based on sex by individual Defendants, none of Plaintiff ’s Title IX counts should be dismissed.
Additionally, Defendants do not dispute Plaintiff ’s claim about Stevenson Earl discriminating against him

based on his alienage or immigration status. Defendants also do not deny that they are in possession of

additional information relating to the allegations made by and against UI Defendants.

            4.4.2    §1981 – Race Discrimination

    Defendants argue that a federal action to enforce rights under “§1981 against a state actor may only

be brought pursuant to §1983.” Artis v. Francis Howell North Band Booster Ass’n, Inc., 161 F.3d 1178, 1181

(1998) (citing Johnson v. Railway Express Agency, 421 U.S. 454, 459-60 (1975).) Even if this is true, Plaintiff ’s

TAC expressly alleges racial discrimination under §1983 in his complaint. Further, Defendants’ Motion to

Dismiss appears to imply that Plaintiff made no allegations regarding racial discrimination in his

Complaint. Again, this is patently and demonstrably false, evidenced by the Complaint itself.

    Defendants’ actions were motivated, in part, by Doe’s race and national origin, including the

                                                        - 31 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 32 of 54




Defendants favoring the credibility of the Caucasian/white accusers despite no corroborating evidence

of sexual assault from the multiple people. In fact, the evidence contradicted it thoroughly. TAC ¶ 466.

    Doe, a protected minority, was accused of wrongdoing by white females and found responsible

contrary to evidence, which led to severe repercussions. Frost intentionally misapplied UI’s definition of

consent to hold him responsible. But the Caucasian Complainants were given the opposite treatment.

They were even asked about both verbal and nonverbal consent. Thus, Doe could not defend under UI

policies, while Sally and Lisa – white females – could. TAC ¶ 467.

    Cervantes, a UI employee, knew or should have known of this discriminatory conduct, did not report,

and was deliberately indifferent.

    Defendants departed from standard procedures by not providing Doe with a rationale for his

expulsion. TAC ¶ 473. Importantly, Doe provided Keller and the Braun actual notice Frost’s harassing

conduct, including explicit allegations of discrimination and harassment as it related to race. They were

deliberately indifferent, took no reasonable actions to address, or even show any concern, adding to the

hostile environment. In fact, Braun was even given notice that a previous student of Frost made allegations

regarding her discrimination toward people of color. TAC ¶ 474.

    Defendant’s argue that Plaintiff ’s allegation of race discrimination against Stevenson Earl should be

dismissed. However, Plaintiff has not sued Stevenson Earl under race discrimination. Defendants’ Motion

to Dismiss should be rejected because it is based on allegations that Doe did not make.

        4.5     DEFENDANTS ARE LIABLE IN THEIR INDIVIDUAL CAPACITIES

    All Individual Defendants are liable in their individual capacities under § 1983 due process and equal

protection clauses as they have violated clearly established laws mentioned above. The discrimination Doe

experienced here was unjustifiable as to be violative of due process.

    Defendants purposely failed to correct false statements: “[i]f the Administrators knew that Jane

Roe lied about the timing of her accommodation at the hearing and permitted her testimony to stand

unrebutted, that plausibly violated John Doe’s right to a fundamentally fair hearing.” Doe v. Ohio State Univ.,

219 F. Supp. 3d 663 (S.D. Ohio 2016) In that case, the Defendant who knew about the lie yet permitted

the testimony to stand unrebutted was denied qualified immunity. Doe alleged that “UI, including DiCarlo,

Stevenson Earl, Cervantes, and Frost, knew of major inconsistencies in Lisa’s evolving allegations. UI


                                                      - 32 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 33 of 54




ignored them and assisted Lisa in nurturing bad faith allegations.” TAC ¶ 92. There, the accused was also

denied the right to “effectively cross-examine” his accuser when OSU withheld information about the

academic accommodations the complainant received. Ohio State Univ., No. 2:15-cv-2830, at *14. If true

that Lisa used accommodations in bad faith, Doe could have used this information to impeach Lisa’s false

allegations. As Doe said in his Complaint, it was “no coincidence” that right after Lisa asked him for his

“help and support both in person and over text messaging as evidenced by the exhibits, she filed for sexual

misconduct.” TAC ¶ 183.

    Defendant Stevenson Earl and Frost purposefully excluded exculpatory evidence and edited

facts throughout the investigatory and adjudicatory process. Doe alleged a malicious and reckless

investigation. TAC ¶ 137. “An allegation that a defendant has “purposefully ignored evidence that strongly

tended to exonerate” the plaintiff can support a § 1983 failure-to-investigate claim.” McKay v. City of St.

Louis, No. 4:15-cv-01315-JAR, at *12 (E.D. Mo. Sep. 2, 2016) (citing Moran v. Clarke, 296 F.3d 638, 648 (8th

Cir. 2002). As such, Defendant Stevenson Earl and Frost should be held responsible for failure to

investigate and conducting a reckless investigation.

    4.5.1 - Stevenson Earl: During her interview, Sally said she did not remember if she had tickled Doe

and Doe provided pictures of Sally before and after the tickling. TAC ¶ 77. But Stevenson Earl found Doe

responsible and did not further investigate if Sally may have been responsible. Stevenson Earl had

information from Dr. Lovaglia that Sally told him what occurred between Doe and her was mutual and

consensual and that Sally “had initially been okay, but she changed her mind.” TAC ¶ 133. Thus, this

situation equally supported the claim that Sally could have been responsible for not gaining Doe’s consent.

Yet Stevenson Earl found Doe responsible for sexual assault for kissing without consent.

    Stevenson Earl wrote that she had “no reason for not believing” Lisa in accordance with the “Start by

Believing” methodology. TAC ¶¶ 41, 129, 261, 319. She likewise discredited Doe’s version of events. TAC
¶ 129. She determined that Doe was not credible because his version of events “was extremely different

from Complainant’s [Lisa’s] account, both when he was questioned about minor details related to the

incident on or around August 31, 2016, and about behaviors that are potentially prohibited by university

policy, i.e., behaviors that are sexual in nature.” Id. It cuts both ways, why did Stevenson Earl not discredit

Lisa because her version differed from Doe’s? The burden is on Lisa to prove that there was a lack of

                                                       - 33 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 34 of 54




consent. It is plausible to infer the “Start by Believing” training and/or other training provided were biased,

which presumes accusers are telling the truth while placing the burden on the accused to prove they are

not. TAC ¶ 261. This, in no uncertain terms, puts a thumb on the scales of justice for the accuser and

against the accused, and against every tenant of the values that drive the American justice system, a

presumption of innocence until proven guilty.

    Stevenson Earl edited Sally’s version, particularly regarding her confirmed statement to a faculty

member that her encounter with Doe was consensual, to align the facts with what she alleged. TAC ¶¶

133-137. When Sally discussed these events to a faculty member in October 2016, she said in no uncertain

terms that what happened in Doe’s apartment was mutual and consensual. Id. Stevenson Earl’s own notes

show that Sally reported the contact with Doe in the apartment was consensual. Id. As for Sally’s alleged

sexual assault at Doe’s apartment, Stevenson Earl’s investigative notes stated: “I think we ended up joking

about it because I didn’t take it so seriously at the time,” when she discussed her conversation with her

friend, R.C., immediately following the alleged touching incident in Doe’s apartment. Id. More tellingly,

the faculty member told Stevenson Earl precisely how Sally described the events in Doe’s apartment.

Stevenson Earl’s notes stated, “mutual attraction, and she had initially been okay, but she changed her

mind.” Id. But Stevenson Earl excluded all this exculpatory evidence when she wrote her report, along

with others mentioned in the TAC. It was established during the investigation that flawed disciplinary

proceeding occurs in part because of “critical omissions” by university investigators in preparing witness

summaries. See Doe v. Wash. & Lee Univ., 2015 WL 4647996, *10. See also Doe v. Univ. of Miss., No.3:16-cv-

63-DPS-FKB, PageId.10-12 of 23 (S.D.N.D. Miss. July 24, 2018) which rejected a university’s motion to

dismiss plaintiff ’s Title IX claims in part because university’s investigator omitted exculpatory evidence

from investigator’s report.

    Additionally, Stevenson Earl gained knowledge from the international office about Doe’s visa before

she produced her report. She discriminated against him here based on alienage. TAC ¶ 494. Defendants

do not dispute Plaintiff ’s claim about Stevenson Earl discriminating against him based on his alienage or

immigration status.

    Stevenson Earl’s glaring critical omissions were abundant and significant, shows bias, and she deprived

Doe of his right to due process. Stevenson Earl is not entitled to qualified immunity.


                                                      - 34 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 35 of 54




    4.5.2 - Cervantes - Prior to the hearing on this matter, Cervantes, the hearing officer who Defendants

also seek to immunize as a prosecutor, violated Doe’s due process and/or equal protection rights when

she deprived Doe’s ability to receive reasonable accommodations, his ability to gather evidence and

witnesses by discussing the allegations with friends, including potential witnesses, and his right to a notice

that contained the full scope of charges against him.

    After the investigation, Cervantes, under various UI policies and procedures, prohibited Doe from

contacting or interviewing material witnesses because of UI’s “anti-retaliation policy,” which prohibited

Doe from “discuss[ing] this matter with any of your mutual friends… Any action on your part to discuss

the case with another student could be considered retaliation on your part.” Failure to adhere to this

policy could justify expulsion. Cervantes, under various UI policies and procedures, thus conducted full

interviews of any witnesses with no concern about anti-retaliation or sanction, depriving Doe of a fair

opportunity to prepare. TAC ¶ 307. Cervantes enjoyed the benefit of ex parte preparation, while Doe had

to rely upon only the biased and inaccurate investigative report to prepare. TAC ¶ 307. This gag order also

hampered Doe’s right to present witnesses at the hearing, and Doe has made the allegation in his appeal

that it did not allow him to contact three possible witnesses. It also violates OCR’s policies as Doe was

not given an equal right to present witnesses due to this limitation imposed by UI.

    Cervantes imposed further interim sanctions on top of the ones imposed by Redington. Other than

attending only his classes, she banned Doe from the entire campus before a final determination from his

hearing. This was an extreme interim sanction, without the possibility of appeal, on penalty of immediate

expulsion. Cervantes gave no explanation. Doe requested UI allow him in the Lindquist Center, the

building he had classes in, a few extra hours after his classes. The accommodation would enable him to

complete his internship and finish his homework on a computer station, a reasonable accommodation.

Complainants had no classes there. Cervantes said she would “entertain the idea” but never replied. As a

result, Doe was forced to abandon his internship. The U.S. Department of Education had stated that

interim measures in sexual misconduct cases must be “appropriate,” and that “every effort” must be made

to “avoid depriving any student” of access to education. TAC ¶ 141. Cervantes’ conduct was

discriminatory, objectively unreasonable, and arbitrary because she did not make a good faith attempt at

reasonable accommodations. She unreasonably denied Doe access to education before UI adjudicated the


                                                      - 35 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 36 of 54




hearing and by failing to explain the outcome of any risk and safety analysis or threat assessments to justify

Doe’s removal as required by the OCR.” TAC ¶ 142.

    Cervantes also failed to provide Doe with a notice that contained the full scope of charges against

him. Doe was not informed that he would be charged with something as daunting as the educational

mission of the Complainants when the investigation found him to have no such role either directly or

indirectly. TAC ¶¶ 213, 370. She had no legitimate interest in not providing Doe with all charges and all

the evidence that will be used against him before the hearing. Every reasonable official would understand

that lack of notice, along with Doe’s right to be heard at a meaningful time and in a meaningful manner,

violates clearly established law. TAC ¶ 370. In Doe v. Rector & Visitors of George Mason Univ., 179 F. Supp.

3d at 586 (2016), the Court ruled that the University failed to afford Plaintiff with constitutionally adequate

process—it did not provide Plaintiff with notice of the full scope of the charges against him, which in

turn impacted his opportunity to be heard and put on evidence that addressed the context in which the

charges arose. The issue also included facts where Administrators had off-the-record and ex parte meetings

with the Complainant without informing the Plaintiff of what had transpired. Additionally, sanctions were

also imposed on Plaintiff without a basis for the decision.

    Doe also had a clearly established right to review the evidence against him. Cervantes admitted new

evidence that was withheld until after Doe had testified. The Constitution does require, at a minimum,

that the student be provided the evidence against him. TAC ¶ 368. Univ. of Cincinnati, 872 F.3d at 399-400.

Thus, to the extent any of the evidence was used against him at the hearing, and Doe was not provided

this evidence, he has alleged a cognizable due-process violation. See Miami University, 882 F.3d at 603. Such

conduct would also violate Title IX regulations as Doe should be provided with any evidence that will be

used against him a few days before the hearing, not after he testified. See also Norris v. CU Boulder, 2019

WL764568, at** 8-9 (D. Colo. 2019) (delay in providing access to evidence against plaintiff plausibly

alleged due process violation).

    4.5.3 - Frost - Defendants have compared Frost’s role in the proceedings to that of a judge. The

procedures employed by Frost fail to consider even the minimum amount of impartiality required to be a

‘neutral factfinder.’ Frost asked all the questions, and Doe, in his Board appeal, said that Frost’s “questions

(or lack thereof when she questioned the complainants) and comments were designed to deflate


                                                      - 36 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 37 of 54




[plaintiff ’s] credibility while inflating the complainants’ credibility,” TAC ¶ 367, though as the adjudicator

was required to act impartial and unbiased. See, e.g., Miami Univ., 882 F.3d at 601. (internal citations omitted)

(determining plaintiff advanced a valid procedural due process claim related to university employee alleged

to have “dominated the hearing and that her remarks were designed to reduce [plaintiff ’s] credibility while

bolstering [complainant’s] credibility.”)

    Frost’s method of questioning indicated that she was “cross-examining” Doe, with leading, hostile

and loaded questions. TAC ¶ 152. But the accusers, Lisa and Sally, were asked only opened ended softball

questions without ever questioning about past inconsistent statements. Id. For example, she did not

adequately question Sally about her report to a faculty member about her contact with Doe as being

consensual. Id. 203. This is not a minor omission as UI and Frost used both their reports to corroborate

each other. Id.

    Doe wrote in his Board appeal that UI/Frost “[u]nlawfully shifted the burden to me, essentially

assuming my guilt and requiring me to prove by a preponderance of the evidence that I did not sexually

assault anyone” TAC ¶ 221. Frost made Doe prove affirmative consent, but Court decisions clearly

established at the time of the hearing that requiring an accused to prove affirmative consent violates due

process. See, e.g., Doe v. Cummins, 662 F. App’x 437, 449 (6th Cir. 2016). Id.

    Frost violated the equal protection clause as she criticized Doe for tickling Sally, even though she

tickled him first. Frost’s comments indicated that even if Sally tickled him first, he could retaliate against

her. TAC ¶ 228 (j). Frost concluded: “The tickling, on a continuum with the other instances of sexually

assaultive behavior,” rises “to the level of Sexual Harassment.” TAC ¶ 203. In his Board appeal, Doe said

that if UI/Frost were not “[g]ender biased, it would have investigated Sally touching me first [tickling

incident] and not put the burden on me to gain consent.” TAC ¶ 221. Frost also insisted that Doe had

“never verbally told” Sally that he didn’t want her in the improv group, even though he had told her “leave

me alone” when referring to Sally joining the group yet she did not require Sally or Lisa to verbally insist

anything, including consent. TAC ¶ 202. Disparate treatment is the hallmark of equal protection and due

process, and the facts pled plausibly illustrate this treatment completely. Doe criticized Frost for multiple

things, including her assumption that Doe initiated the kissing even though evidence showed that it was

consensual. TAC ¶ 201. He also criticized her because she “changed the content of the violation after the


                                                       - 37 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 38 of 54




hearing to find me responsible and did not make a note of it.” TAC ¶ 211.

    Further, Frost used racial stereotypes describing Doe as “authoritarian,” which did not match the

context of the situation. TAC ¶¶ 226-227. She asked Doe’s witness, S.B., whether Doe was made any

“sexist” comments in his presence without asking similar questions about the accusers if they had made

“sexist” related comments. TAC ¶ 227, 495.

    Doe was entitled an opportunity to present his side of the story before an unbiased decisionmaker.

Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 565-66 (6th Cir. 2011) (citing Goss v. Lopez, 419 U.S. 565,

581 (1975). Doe’s procedural-due-process right to an impartial adjudicator and access to the evidence used

against him has also been clearly established. In Miami University, the Court held that when “viewing the

allegations in the light most favorable to Plaintiff, [they] conclude that a reasonable person in [Defendant’s]

position should have known that she was partial.” Miami University, 882 F.3d at 604.

    The plaintiff in Purdue established that his proceeding was a “sham or pretense” because the

adjudicator “decided [plaintiff] was guilty based on the accusation rather than the evidence.” Id. Doe’s

disciplinary process was similarly flawed since the Adjudicator’s bias caused them to make more than a

dozen concrete errors in finding that Complainants was more creditable than Doe.

    Frost did not act as a reasonable neutral adjudicator in questioning about past inconsistent statements

Complainants made about various subjects. Doe’s attorney requested Frost to ask about six text

conversations, from separate dates, between Lisa and Doe. Each conversation showed either Lisa’s

eagerness to join Doe at the lab or Lisa’s friendliness and playfulness with Doe, including: “lol but I am

free Monday later…is eight too late for you?” and a more direct message: “Come to Lab!” Id. After

displaying much hesitancy, Frost asked a pro forma question about just one of the six text messages. TAC

¶ 189. She specifically chose the only one with no date at the top. After Lisa failed to respond, Frost

commented that there was no date on it and excused her soon after. Id. Without basis, Frost discredited

Doe’s statement about Lisa, describing it as mere fantasy. TAC ¶ 214. No one, not even Lisa, described

Doe as someone engaging in mere “fantasy.” An accused student should be entitled to ask his accuser

about texts such as these before he gets labeled as a sexual predator, expelled from the university, losing

his visa, and losing his freedom to choose his desired career.

    The facts indicate that Doe’s procedural due process rights to an impartial adjudicator and access to


                                                      - 38 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 39 of 54




evidence to be used against him were not considered and that she violated Doe’s equal protection rights.

As such, Frost is not entitled to qualified immunity.

    DiCarlo, Redington, Keller, and Braun

    Regarding their Motion to Dismiss, specifically regarding the Individual Defendants, Defendants

describe and define each defendant as outside the sphere of Doe’s discipline, as if they were not involved

enough to be a named defendant. Each individual Defendant named either created, furthered, or upheld

the deprivation of Plaintiff ’s constitutional rights. Redington, Keller, and Braun were all key decision-

makers, responsible for ensuring the disciplinary process complied with due process and equal protection.

They failed to do so on either count. These concerns were raised in Doe’s TAC, with actual notice of the

claims that Doe’s due process rights were violated.

    A supervisor incurs liability under § 1983 for violating a federally protected right when the supervisor

is personally involved in the violation, or when the supervisor’s corrective inaction constitutes deliberate

indifference toward the violation. In actions under § 1983, “Government officials are personally liable only

for their own misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). For a superior to be held

responsible for the acts of a subordinate, “The supervisor must know about the conduct and facilitate it,

approve it, condone it, or turn a blind eye for fear of what [he or she] might see.” Ottman v. City of Indep.,

341 F.3d 751, 761 (8th Cir. 2003) (alteration in original) (citations omitted). A supervising official can be

found responsible if they directly participate in violation or if not, where they (1) received notice of a

pattern of unconstitutional acts committed by a subordinate, and (2) was deliberately indifferent to or

authorized those acts. Livers v. Schenck, 700 F.3d 340, 355 (8th Cir.2012).

    To establish official-capacity liability under § 1983, a plaintiff must show either that the official named

took an action pursuant to an unconstitutional governmental policy or custom, or that he or she possessed

final authority over the subject matter at issue and used that authority in an unconstitutional manner. The

facts pled in the TAC demonstrate the applicability of this rule to Plaintiff ’s case. Other universities have

given the accused new hearings on appeal when it was demonstrated that there were procedural errors. See

Doe v. Univ. of Cincinnati, 173 F. Supp. 3d at 604 (“[P]laintiffs’ first hearings were riddled with procedural

errors as they claim, they both appealed and were granted new hearings.”).

    Substantive Due Process Claim: To establish a substantive due process claim, the plaintiff must


                                                        - 39 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 40 of 54




demonstrate that the government’s conduct in depriving him of his education is so outrageous that it

shocks the conscience, offends judicial notions of fairness, or is offensive to human dignity. See Moran at

643. Plaintiff has alleged that Defendants violated substantive due process. In TAC ¶ 377, he alleged that

“Defendants were made aware that Doe had a credible fear of being tortured or killed if he lost his visa

and had to leave the United States to the South Asian country. Yet they ignored all exculpatory evidence,

did not provide him an opportunity to be heard, harassed him, and even edited facts to find him

responsible. Keller and Braun were then deliberately indifferent during their appeals to Doe’s many

allegations of due process violations, the consequences of the irreparable damage he faced, and of the

severe discrimination he experienced. Id. Doe has a right to a complete and thorough investigation under

substantive due process. Additionally, Doe’s allegations of anecdotal evidence suggesting systematic race

discrimination in university discipline support his claim of violation of substantive due process.

Defendants do not deny violating Doe’s substantive due process. TAC ¶¶ 333-336.

   4.5.4 - DiCarlo was UI’s “Sexual Misconduct Response Coordinator” and the “Title IX Coordinator”

TAC ¶ 18. She was a UI Title IX trainer in 2017. DiCarlo became directly involved in this Judicial Process

as she first spoke with both the Complainants before the investigation even began. TAC ¶ 81. UI, including

DiCarlo…knew of major inconsistencies in Lisa’s evolving allegations. UI ignored them and assisted Lisa

in nurturing bad faith allegations. TAC ¶ 92. Additionally, DiCarlo was copied in the reports. TAC ¶ 493.

   Doe alleges her of putting institutional pressures on UI’s decision-makers to reject Doe’s exculpatory

evidence and confirm the pre-determined decision to expel Doe. Miami Univ., 882 F.3d at 602. The

decision-makers, to avoid procedural due process issues, should have recused themselves when they knew

DiCarlo caused them to be biased here. Id at 604. TAC ¶ 358. Doe also accused DiCarlo of pressuring the

Complainants to view and portray the consensual encounter with Doe as sexual assault. TAC ¶ 359.

   DiCarlo, as UI’s TIXC, is also liable under all § 1983 claims herein for deliberate indifference as she

knew or should have known of a substantial risk of serious harm from her continual comments and

actions that opposed due process protections. TAC ¶ 358. In November 2018, Secretary of Education

issued proposed rules strengthening due process protections for students accused of sexual abuse. TAC ¶

338. In response to these comments, DiCarlo issued comments on behalf of UI characterizing UI’s

policies related to Title IX sexual misconduct in effect at the time of Doe’s Complaint. DiCarlo, on behalf


                                                     - 40 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 41 of 54




of the University, resisted the Secretary of Education’s proposed rules. Id.

    Although at least 20 courts ruled in favor of an accused’s right to cross-examination by January 2019,

DiCarlo expressed that cross-examination would turn “Institution of Higher Education’s grievance

procedures into quasi-court systems” during that month. TAC ¶ 32. These increased due process

protections would apparently create “a venue in which parties conduct their own civil trials while we as

the institution are relegated to serve only as referees.” TAC ¶ 229. Notably absent was any concern about

the reliability or constitutionality of the disciplinary proceeding.

    DiCarlo’s apparent attitude about UI’s obligations to ensure a fair process and a truthful outcome are

troubling: in none of her comments did she comment on the rights of the accused, the risk of an

erroneous outcome, or the wellbeing of the accused. TAC ¶ 34. Her response implies that creating fairer

adjudication procedures will harm campus survivors of sexual assault. This mindset contradicts

longstanding Anglo-American principles of due process and fairness. Such beliefs will frustrate the

interests of survivors as well: no one can have confidence in a system that fails, at a structural level, to

treat both sides fairly.

    In 2017, DiCarlo collaborated with RVAP to deliver a 12-hour training to UI’s investigators,

Adjudicators, appeal officers, and decision-makers. TAC ¶ 318. DiCarlo was responsible for implementing

the constitutionally faulty training program. She violated the Fourteenth Amendment by not properly

implementing evidence-based training against public university standards under §1983. This training

focused on topics that included trauma-informed response, due process, and an investigative framework.

TAC ¶ 319. Victim-centered methods go by a variety of names, including Start by Believing, trauma-

informed, and Forensic Experiential Trauma Interview (FETI). Id.

    Evidence of this includes that Adrienne Lyles, the senior deputy Title IX Coordinator of Iowa State

University (“ISU”), a similarly situated employee as DiCarlo, collaborated with a colleague in ISU’s

psychology department to evaluate the available Title IX training programs. Their comprehensive study

published in the “Journal of Applied Research in Memory and Cognition” found:

    a) Title IX training to be focused on lawsuit-avoidance considerations and ideology. TAC ¶ 320.

    b) “A search of the available research literature yielded no published, peer-reviewed studies on

the efficacy or effectiveness of FETI... We know of no scientific studies that support this contention


                                                       - 41 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 42 of 54




of neurobiological response differences between perpetrators and victims.” Id.

    c) “[n]o evidence to support the effectiveness of approaches where investigators try to determine

the veracity of a Title IX complaint by watching the behavior of the responden[t].” Id.

    UI provided their decision-makers training on FETI, through EVAWI in Fall 2016. Perhaps

coincidentally, but tellingly, three days before Doe’s hearing, on September 15, 2017, UI conducted a

training session for all adjudicators and investigators entitled “Reading Victims and Judging Credibility:

Best Practices in Promoting Victim Centered Investigations and Prosecutions” three days before Doe’s

hearing. (emphasis added). TAC ¶ 321.

    In Doe v. Brown University, a critical question was why the university’s Title IX tribunal discounted

exculpatory evidence, as they did in Doe’s case here. The decisive vote in the Brown tribunal was “[b]ecause

of a possibility that it was a response to trauma.” Doe v. Brown University, 210 F. Supp. 3d 310, 327 (D.R.I.

2016) U.S. District Judge William Smith held that this testimony showed a failure of Brown’s training,

since “it appears what happened here was that a training presentation was given that resulted in at least

one panelist completely disregarding an entire category of evidence.” Id. at 342. See also Doe v. Ohio State

Univ., 219 F. Supp. 3d 645, 658 (S.D. Ohio 2016) which found biased sexual misconduct training can

overcome the “presumption” that university employees acted with “honesty and integrity” in disciplining

a student for alleged sexual misconduct; Doe v. Univ. of Mississippi, No. 3:16-CV-63-DPJ-FKB, 2018 WL

3570229, *4-7 (S.D. Miss. July 24, 2018) which refused to dismiss a Title IX claim, in part, because the

university’s Title IX training materials “might suggest bias” favoring accusing students.

    DiCarlo met with Sally (and Lisa) before the formal investigation. Due to her high interest in the

investigation’s outcome, she has motive and opportunity to pressure Sally Roe and Lisa Roe to inflate or

falsify accusations. TAC ¶ 81. During her initial meeting, Sally’s allegations were indiscriminately expanded

to state that on September 2, 2016, Doe kissed her without affirmative consent and touched her breast.

Only at that point did UI begin investigating Doe for sexual assault. TAC ¶ 82. As it pertains to Lisa, she

was part of a “Lead Empower Advocate Prevent Group” for the “Women’s Resource & Action Center,”

Lisa used to give presentations on sexual violence for UI “students and staff ” before the alleged sexual

assault, and her resume dictates it as well. Lisa, therefore, knew well what constituted sexual assault. TAC

¶ 89. But after her initial meeting with DiCarlo, Lisa’s allegations also expanded to include sexual assault.


                                                     - 42 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 43 of 54




At the hearing, Lisa even claimed, “I didn’t know it was sexual assault until I met Monique [DiCarlo]”

TAC ¶ 90.

    In his TAC, Doe plausibly alleged that the University failed to train its employees, acting in deliberate

indifference to the rights of its students because the University had “notice that its procedures were

inadequate and likely to result in a violation of constitutional rights.” Plamp, 565 F.3d at 461. TAC ¶ 361.

    At this pleading stage, this is enough to warrant further development of record of whether DiCarlo

directly contributed to due process violation and/or was deliberately indifferent to the procedural due

process and equal protection rights. Without conducting a deposition or further discovery, it not

reasonable for Doe to know the extent of DiCarlo’s knowledge and/or involvement in the ongoing

concerns about due process rights for accused students.

    4.5.5 - Redington – Defendant Redington was responsible for the decision to expel Plaintiff, failing

to provide any rationale as to why. Defendants cite to the TAC’s well plead and plausible accusations. They

admit that it was this Redington’s decision to expel Doe (Motion to Dismiss at p. 12). Indeed, in his TAC,

Plaintiff complained that Redington “violated UI Policies and Doe’s constitutional rights” by “failing to

provide a rationale for her decision.” Id. at ¶ 473. Redington is referenced throughout the TAC for her

participation in emailing documents to the various individuals involved, and for designating Defendant

Stevenson Earl as Judicial Administrator/Investigator. Defendants argue that this Defendant had the

discretion to act as she did, and even if true and accepted, this very discretion serves as the basis of

Plaintiff ’s due process and equal protection violations. TAC ¶ 146. The expulsion was an extreme sanction,

and regardless of guilt or innocence, Doe believes that this sanction was motivated by his gender and race

as the sanctions imposed in more serious cases of penetrative sexual assault were less. TAC ¶ 471.

    In his appeal to the Board, Doe wrote that UI expelled another Asian/Middle Eastern, graduate

student named A.V., about a year before they expelled Doe. Upon information and belief:

        a) A.V.’s sanction, like Doe, was grossly disproportionate from what UI found him
           responsible for, and like Doe, A.V. lost his visa.
        b) Similarly situated Caucasian/white students are treated differently than Asian/Middle
           Eastern students like Doe and A.V.
        c) Therefore, Doe alleges that 1) Asian males are found responsible by UI when a complaint
           has been filed against them at a rate higher than white counterparts. 2) Redington’s and/or
           Keller’s decision making shows a pattern of discrimination against Asians/Middle Eastern

                                                     - 43 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 44 of 54



             students. TAC ¶ 472.

   Additionally, the TAC alleges, “On October 17, 2017, Doe emailed Redington, stating his intent to

appeal the decision, and requested permission to enter the campus to have access to the University

Counseling Service. TAC ¶ 233. Redington acknowledged receiving the email but ignored Doe’s request

for mental health counseling. TAC ¶ 234. In his appeal, Doe emphasized Redington’s “indifference” and

failure to provide “basic health services,” such as counseling, despite charging full tuition. Doe said it

caused “immense suffering.” TAC ¶ 235.

   While Doe has alleged that UI refuses to hire any qualified hearing officers if they have defense-related

experience, Doe believes that Redington participated in this conduct. However, without discovery, Doe

cannot learn the full capacity of what occurred.

   4.5.6 - Keller – After Doe’s investigation began, UI received substantial criticism in the public media

of 1) Discriminating against females. 2) Not taking seriously complaints of female students alleging sexual

assault by male students. Upon information and belief, UI’s pressure associated with press coverage in

2017 regarding two lawsuits filed by Newkirk Zwagerman, in part, caused UI’s discrimination against Doe/

TAC ¶ 281:
         a) On May 19, 2017, while Doe’s investigation was ongoing, UI paid $6.5 million to
         settle a Title IX lawsuit that alleged sex/gender discrimination toward females
         b) On October 16, 2017, just one day before Doe’s hearing, UI settled another Title IX
         lawsuit that alleged gender discrimination against two females for mishandling sexual
         misconduct allegations, this time for $2.68 million. TAC ¶ 609. The second involved the
         Dean of Graduate College, Keller, who initially suspended the male till she graduated,
         but later reduced it to a one-year suspension so that he can graduate.
   Defendants argue that Keller is accused of only upholding the University’s decision and writing a

“single sentence stating he found no violations, and the sanction was not disproportionate.” TAC ¶ 244.

This Defendant’s callous refusal to consider the evidence on (and omitted from) the record, along with

his rubber-stamping of the findings of a biased process, confer not only his liability for his actions but

also a deprivation of Plaintiff ’s due process rights. Plaintiff accused him of violating the 14th amendment

due process and equal protection clauses. TAC ¶¶ 376, 502. It does not matter if Plaintiff accused him of

violating UI’s policies that Defendants are so concerned about. Defendant Keller is accused of deliberate

and indifference and violating Doe’s equal protection under §1983, which is what he is being sued under

here. Discovery will be needed to gain knowledge on the decision that led to the lawsuit where the Dean


                                                     - 44 -
          Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 45 of 54




of Graduate College, Keller, overturned a decision of expulsion where the male was found responsible

for rape, and how that decision affected the manner in which he approached Doe’s appeal. TAC ¶ 281. It

is again important to note that a person found responsible for rape did not suffer expulsion while Doe

did.

       4.5.7 - Braun - Doe’s notice of appeal to the Board argued there was a disagreement in facts and that

UI’s Adjudicatory Process was, therefore, unconstitutional. Doe questioned, among others, the severity of

the expulsion. For immediate relief, Doe outlined how his loss of visa would endanger his physical safety

and provided evidence of recent militant attacks targeting people like him. TAC ¶ 246. On January 23,

2018, Braun upheld Levin’s opinion and denied a stay. Braun was objectively unreasonable when he said

Doe’s potential loss of “visa status” was “speculative.” Doe lost his visa, a known consequence of an

expelled international student. The fear and irreparable harm Doe experiences from his loss of visa were

neither trivial nor “speculative.” TAC ¶ 250.

       Braun also claimed Doe did not provide evidence and argument of allegations in his “notice” of

appeal, even though the Board limits the notice to short and specific questions, with a brief to explain

later. TAC ¶ 251. Braun denied Doe’s reasonable request that he be allowed to write up to 50 pages, even

though each complainant was allowed up to 25 pages. Doe said that 50 pages would illustrate “equal

opportunity.” Braun limited Doe to 35 pages, which Doe said was insufficient. TAC ¶ 252. On February

20, 2018, Doe submitted a timely and well-researched 35-page brief to Braun, explaining the lack of due

process, discrimination, and harassment he endured. Throughout his brief, Plaintiff questioned the

fairness of the proceeding. TAC ¶ 253. On June 11, 2018, the Board emailed Doe. The decision, in its

entirety, read: “The Board of Regents considered the appeal of Doe on Wednesday, June 6, 2018. The

Board voted to affirm the final decision of the University of Iowa in its entirety (8 in favor, 0 opposed, 1

absent).” TAC ¶ 272. Doe was denied an impartial review. These meaningless, discriminatory, and

objectively unreasonable appeals took over eight months, yet UI and the Board showed no possibility for

correcting errors on appeal. TAC ¶ 273. Because of UI’s and the Board’s actions or inactions, Doe lost his

F-1 visa. TAC ¶ 274.

          4.6       PLAINTIFF ALLEGED PLAUSIBLE TITLE IX CLAIMS
                4.6.1   Title IX – Erroneous Outcome


                                                       - 45 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 46 of 54




    Defendants seek to dismiss Plaintiff ’s Title IX Claim of Count 2 because: 1) Plaintiff has failed to

plausibly allege an erroneous outcome claim 6 because he did not adequately plead that gender bias was a

motivating factor in UI’s decision to expel him; and 2) he cannot allege a selective enforcement claim based

on information and belief. These arguments fail, and the Court should deny Defendants’ motion to

dismiss. To establish Title IX liability, Doe needed to: “allege facts, [that] if true, raise a plausible inference

that the university discriminated against [Doe] ‘on the basis of sex.” Purdue, 928 F.3d, at 668 (citations

omitted). Under any plain reading of the TAC, Doe has satisfied this requirement.

    Courts have held that to demonstrate an articulable doubt as to the accuracy of the outcome of a

disciplinary proceeding, a plaintiff “must demonstrate evidentiary weaknesses behind the finding of the

offense such as a motive to lie, particular strengths of the defense, or procedural flaws affecting the

record.” Doe v. Univ. of Arkansas-Fayetteville, No. 5:18-cv-05182, 2019 WL 1493701, at *12 (W.D. Ark. Apr.

3, 2019); Univ. of Arkansas-Fayetteville, 2019 WL 1493701, at *12 (determining plaintiff failed to sufficiently

allege hearing panel’s finding that he lacked credibility raised an articulable doubt on the accuracy of the

hearing. A plaintiff can also show an articulable doubt as to the outcome of the disciplinary proceeding

by “challenging the overall sufficiency and reliability of the evidence.” Marymount Univ., 297 F. Supp. 3d at

584 (noting a plaintiff can show an articulable doubt as to the outcome of the disciplinary proceeding by

“challenging the overall sufficiency and reliability of the evidence”).

                 4.6.1.1       Articulable Doubt

    Throughout his TAC, Plaintiff casts doubt on the accuracy and fairness of the disciplinary

proceedings. The entire TAC, along with this document, detail the accusers’ potential motivations to lie.

This begins with Sally’s account of the alleged sexual assault. Her initial report about the encounter with

Doe indicates that sexual contact was consensual. On or around October 10, 2016, Sally, after a meeting,

mentioned to a faculty member, referring to the compliment over text, that she was receiving more

attention than she wished from Doe. TAC ¶ 121. She then shared with the faculty member the full story

on what occurred the night she went on a date with Doe. TAC, ¶ 122. Sally said that everything that



6 In his TAC, Doe said that he denied all charges as it relates to violating its UI’s policies. However, Defendants still

claimed in their Motion to Dismiss that Doe did not claim that he did not violate UI’s sexual misconduct policy.
Additionally, the legal standard generally used is claiming that one was innocent and wrongly found responsible for
sexual misconduct.

                                                           - 46 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 47 of 54




happened in Doe’s apartment on September 2, 2016, was consensual, and she only “changed her mind

about the relationship later.” TAC ¶ 123. Excluding this fact alone should demonstrate articulable doubt.

The chart that Doe produced as the summary of the hearing shows articulable doubt. TAC ¶ 215.

                4.6.1.2     Gender Bias Affected the Outcome

    In addition to demonstrating an articulable doubt in the outcome of the proceeding, the plaintiff must

show “particular circumstances suggesting that gender bias was a motivating factor behind the erroneous

finding.” Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994); accord Rossley v. Drake Univ., 342 F. Supp.

3d. (S.D. Iowa 2018). Such circumstances may include “statements by members of the disciplinary tribunal,

statements by pertinent university officials, or patterns of decision-making that also tend to show the

influence of gender.” Accordingly, “alternative explanations [ for the University’s findings] are not fatal

to [Plaintiff]’s ability to survive a Rule 12(b) (6) motion.” Doe v. Baum, 903 F.3d 575,587 (6th Cir. 2018).

    Defendants also claim that Plaintiff has failed to plead a connection between the erroneous outcome

and gender bias. Even a cursory review of the TAC would reveal the outright falsity of this claim. Gender

bias may be shown through the statements of members of the disciplinary tribunal, statements by

pertinent university officials, or patterns of decision-making that tend to show the influence of gender.

Yusuf, 35 F. 3d at 715. See also Doe v. Miami U, 882 F.3d 579, 592-93 (6th Cir. 2017). Doe has provided facts

on the language Frost used to show the influence of gender. TAC ¶¶ 223, 228.

    Additionally, Doe’s case shows that the evaluator has been influenced by bias as it is similar to the case

in Columbia University “where the evidence substantially favors one party’s version of a disputed matter,

but an evaluator forms a conclusion in favor of the other side,” Columbia U, 831 F .3d at 57. See Norris v.

CU Boulder, 2019 WL764568, at** 8-9 (D. Colo. 2019). Gender bias may also be inferred where an

adjudicator possesses “outdated and discriminatory views of gender and sexuality.” Marymount U, 297 F.

Supp. 3d at 586. See Doe v. Grinnell College, 4: l 7-cv-00079, SJ Opinion, ECF No. 159, at pp. 24-27.

    Historically, UI has struggled to confront sexual assault. In a 2007 investigation, the Board hired an

outside firm to investigate the matter. Following an investigation, the Special Counsel report noted UI’s

“confusing, overlapping and ambiguous policies” and, among other things, criticized Stevenson Earl of

being “irritated” and sounding “abrasive” while questioning the female survivor. In fact, the report found

that Stevenson Earl made multiple “distressing” comments. TAC ¶ 324.


                                                      - 47 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 48 of 54




    Since the 2007 incident, the only other time Stevenson Earl received critical media attention was when

on April 27, 2017, The Gazette reported about how Stevenson Earl co-authored a UI investigative report,

apparently providing an unnecessary opinion and advice, separate from the findings of no guilt, which

eventually resulted in a UI female staff being fired. UI paid $6.5 million to settle a Title IX lawsuit that

alleged gender discrimination. Upon information and belief, Stevenson Earl, under pressure because of

her own failures as it relates to investigating female complaints, then intentionally discriminated against

Doe as she called D.L. for his second interview in June 2017 and edited the information that D.L. knew

of Sally before she produced the discriminatory and bad faith report during the same month. TAC ¶ 326.

    The second lawsuit alleged that a female student struggled because UI’s response to her report of

sexual assault was unreasonable. On October 16, 2017, just one day before Doe’s hearing, UI settled this

Title IX lawsuit involving sexual misconduct allegations against two females for $2.68 million The Iowa

City Press-Citizen reported that sex/gender was clearly a motivating factor as the lawsuit argued that UI’s

response did not address “biases that can lead to institutional hostility against female accusers and support

for perpetrators.” The lawsuits found that gender was a clear motivating factor when it argued that UI’s

response remained inadequate because the changes did not address “biases that can lead to institutional

hostility against female accusers and support for perpetrators.” TAC ¶ 282.

    During the investigation and adjudications, there were at least seven (7) open investigations involving

UI with the Office of Civil Rights (“OCR”) when UI expelled Doe. TAC ¶ 616 (b). Upon information

and belief, 2016 and 2017 were especially troubling years for UI with the OCR as it related to

discrimination against females. TAC ¶ 616 (c). These allegations and the allegations set forth supra together

create a sufficient backdrop to infer gender bias. In Miami University, 882 F.3d at 594, the Court noted

Plaintiff ’s allegations of pressure placed on the university by the federal government by a lawsuit brought

by a female.

    Evidence that a college has been placed under federal investigation, severely criticized for its failure to

protect female sexual assault victims, and is under pressure to correct its perceived tolerance of the sexual

assault of female students provides a “backdrop” for gender bias or sex-related bias. Baum, 903 F.3d at

586-587 (external pressure combined with hearing board’s credibility determinations in favor of females

on a cold record raised a plausible inference of gender bias). See also Miami U., 882 F.3d at 592-93 (plausible


                                                      - 48 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 49 of 54




inference of gender bias where, inter alia, the university faced pressure to zealously “prosecute” male

respondents after facing a lawsuit by a female student).

    The entirety of Doe’s “Background” section is about how gender not only affected this proceeding,

but that UI created a hostile environment for males in 2017/2018. TAC ¶¶ 276-332

    Iqbal does not require that the inference of discriminatory intent supported by the pleaded facts be

the most plausible explanation of the defendant’s conduct. It is sufficient if the inference of

discriminatory intent is plausible.” Id. At 57. Accordingly, “alternative explanations [for the University’s

findings] are not fatal to [Plaintiff]’s ability to survive a Rule 12(b)(6) motion.” Baum, 903 F.3d at 587.

Plaintiff ’s case here, through his TAC, more than crosses this threshold.

    In other words, and in no uncertain terms, the rule in Baum should control this analysis. That rule,

stated clearly by the Court, is that “[i]f it is at all plausible (beyond a wing and a prayer) that a plaintiff

would succeed if he proved everything in his complaint, the case proceeds.” Doe v. Baum, 903 F.3d at 581.

The TAC provides more than a wing and a prayer and provides concrete, detailed, factual information

sufficient to survive a heightened pleading standard.

    Besides the fact that the evidence fails to support Sally’s and Lisa’s allegations, the investigation report

contains facts that suggest that the Title IX investigators had outdated and discriminatory views about

gender and sexuality. The totality of these circumstances plausibly alleges that gender bias was a motivating

factor in UI’s decision to expel Plaintiff and Defendants’ motion to dismiss should be denied.

            4.6.2   Title IX - Selective Enforcement

    Defendants argue that Doe’s implied selective enforcement count should be dismissed. Doe has not

included a selective enforcement count in his TAC, and thus all arguments regarding selective enforcement

should be ignored as it is based on claims not contained in Doe’s TAC. While Doe believes that regardless

of innocence or guilt, that the sanction was inappropriate and motivated by his sex/gender, he has pled

the severity of his sanction under the 14th amendment equal protection clause, where public universities

are obliged to apply the same rules in a standardized and consistent manner to people in similar

circumstances.

            4.6.3   Title IX - Hostile Environment

    To assert a Title IX hostile-environment claim, Plaintiff must allege that his educational experience

                                                       - 49 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 50 of 54




was “permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive

[so as] to alter the conditions” of his educational environment. Miami Univ., 882 F.3d at 589.

    In her report, Frost showed keen animosity towards Doe. She wrote about how “appalling” Doe was.

TAC ¶ 222.

    Doe’s advisor, the head of UI’s counseling department, provided a letter on behalf of all of Doe’s

professors in the department, showing their support for Doe’s character. After reading and rejecting it,

Frost wrote in her report: “It should be noted that John Doe continues to work with students/clients with

disabilities, a vulnerable population, as part of his counseling duties in the UI Department of Education.”

A comment like this was gratuitous, unwarranted, and not required by law nor UI policy. Frost knew that

Doe cared about working with people with disabilities as she asked him about his goals in life. TAC ¶ 223.

    Defendants have ignored this entire section of Doe’s complaint: Examples of Frost harassing Doe

based on his sex and creating a hostile environment are included in TAC ¶ 228.

    Doe wants to note that while he made serious allegations regarding Stevenson Earl of discriminating

against him in her report, his TAC mentions nothing about Stevenson Earl harassing him when she

questioned him over the six hours or so that she did. He also never alleged that she did not treat him with

respect and dignity when she questioned him. Frost adjudicated over the same allegations, and yet Doe

alleged that she did not treat him with respect and dignity and that she harassed him. Thus, finding whether

Doe violated UI’s policies required none of the conduct mentioned above regarding Frost.

    Frost’s unwanted and unwelcome conduct was directed at Doe and discriminatory based on his

sex/gender and unnecessary to determine Doe’s responsibility for sexual misconduct. Doe, in his appeal,

wrote: “I have never experienced anything like this ever in my life.” TAC ¶ 420.

    Frost’s severe and objectively offensive discrimination did not end at the hearing, which lasted over

three full business days, over 24 hours, which was sufficiently continuous and concentrated. She took three

weeks to write a report where she intentionally excluded all exculpatory evidence, fabricated evidence, and

created a narrative of a sexual predator in over 30 pages. TAC ¶ 422.

    Defendants argue that Doe reasserts his selective enforcement count in his hostile environment count.

First, Doe does not have a selective enforcement count. Second, even if he did, harassment based on

sex/gender, the crux of Doe’s hostile environment count, is a completely different argument from the


                                                      - 50 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 51 of 54




fact that regardless of guilt or innocence, that severity of the sanction was motivated by his sex/gender.

Doe said how Frost dehumanized him and provided evidence that UI used such a narrative in their

“masculinity” programs that were being released during then.

            4.6.4    Title IX - Deliberate Indifference

    Under Title IX, the court would need to consider whether UI and the Board were: (1) deliberately

indifferent; (2) to known acts of discrimination; (3) which occurred under its control. Maher v. Iowa State

University, No. 18-1559 (8th Cir. Feb. 15, 2019) (internal citations omitted).

    Two Supreme Court decisions, together, set out the requirements for establishing an educational

funding recipient’s liability under Title IX: Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290-91 (1998)

and Davis Next Friend LaShonda D. v. Monroe County Board of Education. The Court’s liability standard

premises an institution’s Title IX liability for harassment based on the institution’s “deliberate indifference”

in responding to the knowledge of that conduct. Thus—and critical to understanding a Title IX private

right of action for damages—an educational institution is not strictly liable for harassment of a student.

Liability attaches only if a plaintiff establishes that the funding recipient’s response to its “actual”

knowledge of the discrimination was deliberately indifferent.

    Put another way, under the Court’s remedial scheme, liability under Title IX is based on the funding

recipient’s “own failure to act” adequately in response to known misconduct, not the misconduct itself.

(See, e.g., Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 645 (1999) Thus, an institution will not be liable

absent showing deliberate indifference, regardless of whether the conduct committed could be

characterized as egregious. See, e.g., Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 381–82, 384, 388

(5th Cir. 2000) (finding no Title IX liability by the school district for third-grade teacher’s sexual

molestation of numerous male students over four years; explaining that a school district is liable for

damages under Title IX only when a plaintiff can show the school district acted with deliberate

indifference in response to its knowledge of the allegation.)

    In Davis, the Supreme Court held that an institution’s deliberate failure to respond to known

harassment is tantamount to intentional discrimination on the institution’s part. A recipient’s response to

harassment will amount to deliberate indifference only if it is “clearly unreasonable in light of the known

circumstances.” Defendants have not responded to Doe’s allegations of discrimination and harassment.


                                                        - 51 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 52 of 54




    Doe’s Complaint alleges that Frost’s harassment was severe, and Doe requested mental health

counseling from Redington right after he read Frost’s bad faith, highly inaccurate, and objectively offensive

report. Redington then failed to provide Doe with the requested counseling, adding to the hostile

environment that Doe experienced. Frost’s/UI’s conduct substantially interfered with Doe’s right to

receive an education free from discrimination and harassment; it had a concrete and negative effect on

Doe’s ability to participate in his education, and his ability to benefit from the services, activities, or

privileges provided by UI. TAC ¶¶ 425-426.

    Doe was two months away from graduating with his master’s degree in Rehabilitation and Mental

Health Counseling. Considering that Doe received no accommodations despite requesting them, he took

‘Incomplete’ grades for all classes for the previous term. Doe had until the end of Fall 2017 to complete

his incomplete grades from the semester before his expulsion. He could not complete them due to his

distress from the hostile environment, resulting in the ‘Incomplete’ grades being converted to failing “F”

grades on his permanent transcript. If allowed to return, Doe plans to retake the Spring semester, a

semester in which he was a mere two months from completing. On the best of outcomes, one where Doe

could return to UI, his graduation date will have been delayed by at least 4 years. This unfair outcome also

effectively destroyed his chances of attaining a Ph.D. as graduate programs Doe wanted to apply to are

not forgiving of such failures. TAC ¶ 427.

    The facts, plausibly plead in the TAC, confirm that UI failed the three prongs of the test detailed in

Maher. UI and the Board persisted in its inaction after it had actual knowledge of the discrimination,

harassment, and hostile environment that Doe suffered. Doe notified UI and the Board of Stevenson

Earl’s, Frost’s, and Redington’s sex-based discrimination, Frost’s sex-based harassment and hostile

environment she created, and of UI’s overall hostile environment for people like Doe, and of how Frost

applied UI’s facially gender-neutral policy on consent, in a gender-biased way. Doe backed the allegations

with a plethora of quoted examples TAC ¶ 442. If given the opportunity at trial, he will proffer

substantially more facts, circumstances, and proof of his properly plead claims.

    Doe wrote in his Complaint that Keller, Braun, and Levin were “appropriate” people. TAC ¶ 443.

Keller, Dean of Graduate College and Graduate Provost, had much authority to institute corrective

measures, and Braun had the most authority as executive director of the Board. Levin was given the power


                                                     - 52 -
        Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 53 of 54




to request a stay for Doe. Each had significant control of Doe’s fate after the hearing. Id. They had actual

notice and were deliberately indifferent to the allegations under its control. TAC ¶ 444. In TAC ¶ 224,

Doe wrote about how Keller’s deliberate indifference meant that Doe was vulnerable to further

discrimination from the Board, which Doe ended up experiencing.

    Levin, a UI employee, then added Doe’s hugs to Frost’s sexual assault list. Defendants had actual notice

and were deliberately indifferent to the allegations under their control. They failed to “take immediate and

effective steps” or respond adequately and use corrective opportunities to Doe’s allegations of Title IX

discrimination, harassment, and hostile environment. The response to the discrimination was clearly

unreasonable, given the known circumstances. TAC ¶¶ 445-448.

    UI’s intentional, deliberate indifference caused Doe to suffer sexual harassment/hostile environment

and/or discrimination that was severe, pervasive, and objectively offensive, it deprived Doe of access to

educational opportunities or benefits and caused other harms detailed in the TAC ¶ 453. Additionally,

“Expulsion denies the student the benefits of education at his chosen school.” Marshall v. Ind. Univ., 170

F. Supp. 3d 1201, 1206 (S.D. Ind. 2016).

    While each case has its own unique facts and circumstances, accused males have succeeded under Title

IX's deliberate indifference. See, e.g., Doe v. Amherst College 238 F.Supp.3d 195, Wells v. Xavier University, 7 F.

Supp. 3d 746, and Harnois v. Univ. of Mass., No. 19-10705-RGS (D. Mass. Oct. 28, 2019). Doe meets the

requirements of deliberate indifference.

    Breach of Contract

    For the breach of contract count, Defendants have made arguments that makes sense to Plaintiff. As

such, he will drop his breach of contract count.

    5. CONCLUSION

    Based on the factual and legal positions detailed above, the lack of due process and discrimination

that Doe experienced in UI’s judicial process precluded a fair evaluation of the witnesses’ credibility. Doe

respectfully requests this Court to reject Defendants Motion to Dismiss.




                                                        - 53 -
       Case 3:19-cv-00047-RGE-HCA Document 87 Filed 03/25/20 Page 54 of 54




                                                                       Respectfully Submitted,

                                                                       /s/ Rockne Cole
                                                                       ROCKNE COLE
                                                                       Cole Law Firm, PC
                                                                       209 E. Washington, Ste. 304
                                                                       Iowa City, IA 52240
                                                                       (319)519-2540
                                                                       (319)359-4009 Fax
                                                                       rocknecole@gmail.com
                                                                       Iowa Pin AT1675

                                                                       Attorney for Plaintiff


    CERTIFICATE OF SERVICE

I hereby certify that on March 18, 2020, I electronically filed the foregoing with the Clerk of the Court

using the ECF system, which will send notification of such filing to the parties or attorneys of record.

    /s/ Rockne Cole

   _______________________




                                                    - 54 -
